10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

XAVIER BECERRA
Attorney General of California
MARK R. BECKINGTQN
ANTHONY R. HAKL
Supervising Deputy Attorneys General
GABRIELLE D. BOUTIN, SBN 267 3 08
ANNA T. FERRARI, SBN 261579
TODD GRABARSKY, SBN 286999
R. MATTHEW WISE, SBN 23 8485
NOREEN P. SKELLY, SBN 186135
Deputy Attorneys General
1300 l Street, Suite 125
P.O. Box 944255
Sacramento, CA 94244-25 50
Telephone: (916) 210-6053
Fax: (916) 324-8835
E-mail: Gabrielle.Boutin@doj . ca. gov

Attomeysfor PlaintiffState of California, by and

through Attorney General Xavier Becerra

(Additl`onal counsel listed on following page)

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

STATE 0F CALIFORNIA by and through
ATTORNEY GENERAL XAVIER
BECERRA; COUNTY 0F LOS
ANGELES; CITY 0F Los ANGELES;
CITY 0F FREMoNT; cITY 0F LONG
BEACH; CITY 0F OAKLANI); cITY OF
sToCKToN,,

Plaintiff,

WILBUR L. ROSS, JR., in his official
capacity as Secretary of the U.S.
Department of Commerce; U.S.
DEPARTMENT OF COMMERCE; RON
JARMIN, in his official capacity as Acting
Director of the U.S. Census Bureau; U.S.
CENSUS BUREAU; DOES 1-100,

Defendants,

3:18-cv-01865

TRIAL DECLARATION 0F ANDREW
REAMER, Ph.D.

Dept: 3

Judge: The Honorable Richard G.
Seeborg

Trial Date: January 7, 2019

Action Filed: March 26, 2018

 

 

 

1

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cV-01865; 3:18-cv-02779)

 

Ul-l>b~>l\)

\OOO\]O`\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

CITY OF SAN JOSE, a municipal
corporation; and BLACK ALLIANCE FOR
JUST IMMIGRATION, a California Non-
Proi“lt Corporation,

Plaintiffs,
v.

WILBUR L. ROSS, JR., in his official
capacity as Secretary of the U.S.
Department of Commerce; U.S.
DEPARTMENT OF COMMERCE; RON
JARMIN, in his official capacity as Acting
Director of the U.S. Census Bureau; U.S.
CENSUS BUREAU,

Defendants.

Case No. 3:18-cv-02279

 

 

 

Additional counsel:

MANATT, PHELPS & PHILLIPS, LLP
John F. Libby, SBN 128207

John W. McGuinness, SBN 277322
Emil Petrossian, SBN 264222

Andrew Case (pro hac vice)

Ana Guardado, SBN 286732

11355 West Olympic Boulevard

Los Angeles, California 90064
Telephone: (310) 312-4000

Facsimile: (310) 312-4224

LAWYERS’ COMMITTEE FOR CIVIL
RIGHTS UNDER LAW

Kristen Clarke (pro hac vice)

J on M. Greenbaum, SBN 166733

Ezra D. Rosenberg (pro hac vice)
Dorian L. Spence (pro hac vice)

1401 New York Avenue NW, Suite 400
Washington, DC 20005

Telephone: (202) 662-8600

Facsimile: (202) 783-0857

PUBLIC COUNSEL

Mark Rosenbaum, SBN 59940
610 South Ardmore Avenue
Los Angeles, California 90005
Telephone: (213) 385-2977
Facsimile: (213) 385-9089

CITY OF SAN JOSE

Richard Doyle, City Attorney

Nora Frimarm, Assistant City Attorney,
SBN 93249

Offlce of the City Attorney

200 East Santa Clara Street, 16th Floor
San Jose', California 95113-1905
Telephone Number: (408) 535-1900
Facsimile Number: (408) 998-3131
E-Mail: cao.main@sanjoseca.gov

Attorneysfor Plal`ntiffs Cily of San Jose and
BlackAlliancefor Just Immigration

2

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Charles L. Coleman III, SBN 65496
David I. Holtzman, SBN 299287
HOLLAND & KNIGHT LLP

50 California Street, 28th Floor

San Francisco, CA 94111
Telephone: (415) 743-6970

Fax: (415) 743-6910

Email: charles.coleman@hklaw.com

Mike Feuer

City Attorney for the City of Los Angeles
Valerie F'lores, SBN 138572

Managing Senior Assistant City Attorney
200 North Main Street, 7th Floor, MS 140
Los Angeles, CA 90012

Telephone: (213) 978-8130

Fax: (213) 978-8222

Email: Valerie.Flores@lacity.org

Harvey Levine, SBN 61880

City Attorney for the City of Fremont
3300 Capitol Ave.

Fremont, CA 94538

Telephone: (510) 284-4030

Fax: (510) 284-4031

Email: hlevine@fremont. gov

Charles Parkin, SBN 15 9 1 62

City Attorney for the City of Long Beach
Michael K. Mais, SBN 90444

Assistant City Attorney

333 W. Ocean Blvd., 11th Floor

Long Beach CA, 90802

Telephone: (562) 570-2200

Fax: (562) 436-1579

Ernail: Michael.Mais@longbeach. gov

3

Barbara J. Parker

City Attorney for the City of Oakland
Maria Bee

Chief Assistant City Attorney

Erin Bernstein, SBN 231539
Supervising Deputy City Attorney
Malia McPherson, SBN 313918
Deputy City Attorney

City Hall, 6th Floor

1 Frank Ogawa Plaza

Oakland, California 94612
Telephone: (510) 23 8-3 601

Fax: (510) 238-6500

Email: ebernstein@oaklandcityattorney.org

John Luebberke, SBN 164893

City Attorney for the City of Stockton
425 N. El Dorado Street, 2nd Floor
Stockton, CA 95202

Telephone: (209) 937-8333

Fax: (209) 937-8898

Email: J ohn.Luebberke@stocktonca. gov

Sue Ann Salmon Evans, SBN 151562
SEvans@DWKeSq.com

K`eith A. Yeomans, SBN 245600
KYeomans@DKWesq.com
DANNIS WOLIVER KELLEY

115 Pine Avenue, Suite 500

Long Beach, CA 90802

Telephone: 562.366.8500

Fax: 562.366.8505

Attorneysfor Plaintz'ff-IntervenOr
Los Angeles Unl`j?ed School District

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

\lO\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

I. QUALIFICATIONS

l. l was retained in this litigation to provide analyses of the impacts of the inclusion of a
question on citizenship status on the 2020 Census questionnaire on the distribution of particular
types of federal domestic assistance funds to certain states.

2. I am a research professor in the George Washington lnstitute of Public Policy
(GWIPP) at The George Washington University in Washington, D.C. My research aims to
support U.S. national economic development and competitiveness. A substantial component of
my work concerns the roles and functioning of the federal statistical system, including the U. S.
decennial census and the datasets produced using its outputs.

3. ln 2011, I began my research at GWIPP after six years at the Brookings Institution’s
Metropolitan Policy Program and 20 years as a consultant in U.S. regional economic development
and public policy. As a fellow at Brookings, l was responsible for encouraging a strong, well-
functioning federal statistical system that met the data needs of public and private stakeholders.
To that end, l was instrumental in ensuring the commencement and continued existence of the
American Community Survey (ACS).

4. Throughout my career as an economic development consultant, l prepared strategic
analyses and plans that relied heavily on federal demographic and economic statistics l currently
conduct the research project “Counting for Dollars 2020: The Role of the Decennial Census in the
Geographic Distribution of F ederal Funds.” Project reports already published include Report #l:
lnitial Analysis: 16 Large Census-Guided Financial Assistance Programs (August 2017), which
has been marked as Exhibit PTX-774; Report #2: Estimating Fiscal Costs of a Census
Undercount to States (March 2018), which has been marked as Exhibit PTX-775; Report #3:
Census-Guided Financial Assistance to Rural America (December 2018); Report #4: Census-
Derived Datasets Used to Distribute Federal Funds (December 2018). ln addition, the following
reports will be published in 2019: Report #5: 55 Large Census-Guided Federal Spending
Programs; and Report #6: A Comprehensive List of F ederal Pro grams that Geographically

Allocate Spending Based on Decennial Census Data.

4

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3118-cv-02779)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

5 . While at Brookings and prior to the 2010 Census, Ipublished a Counting for Dollars
study that identified census-guided federal financial assistance programs and calculated fiscal
year (FY) 2008 funding flows by program to states, metro areas, and counties although with a
substantially smaller level of effort than my current proj ect. A copy of this study has been
marked as PTX-776.

6. I received a Ph.D. in Economic Development and Public Policy and a Master of City
Planning from the Massachusetts lnstitute of Technology and a Bachelor of Science in Economics
from the Wharton School, University of Pennsylvania.

7. l am a member of several federal advisory committees-the U.S. Bureau of Labor
Statistics (BLS) Data Users Advisory Committee (of which I am former chair), the Bureau of
Economic Analysis (BEA) Advisory Committee, and the Workforce lnformation Advisory
Council, which is part of the Department of Labor. l recently completed a two-year term as a
member of the Commerce Department’s National Advisory Council on lnnovation and
Entrepreneurship. l am a member of the Statistics Committee of the National Association for
Business Economics (NABE), which meets three times yearly with the directors of the U.S.
Census Bureau, BEA, and BLS. lprovide staff assistance to the Economic Statistics Committee
of the American Economic Association, the nation’s professional association of economists l am
a member and former president and board member of the Association of Public Data Users, as
well as a member of the Industry Studies Association, for which l manage the lnnovation and
Entrepreneurship track at its annual conference l have attached a copy of my expert report, which
has been marked as Exhibit PTX-772, and my curriculum vitae, which has been marked as
Exhibit PTX-773 as Exhibits A and B, respectively, to this declaration

8. Based on my experience, training, knowledge, and education, l believe l arn well-
qualified to offer expert opinions on how decennial census results affect the geographic
distribution of funding by several types of federal domestic financial assistance programs

9. Attached as Exhibit C to this declaration is a list of documents and publications on

which l relied in forming my expert opinions These publications and documents listed in Exhibit

5

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

C (including, but not limited to, those sources cited in this declaration) are of the kind that experts
in this field would reasonably rely on when forming expert opinions of this nature.
II. SUMMARY oF OPlNloNS

10. F ederal domestic financial assistance_in the form of direct payments to individuals,
grants, loans, and guaranteed and insured loans-funds a substantial portion of the American
economy and its system of federalism A significant portion of federal domestic financial
assistance is distributed on the basis of statistics derived from the decennial census I am aware of
at least 320 federal domestic assistance programs that used census-derived data to distribute about
$900 billion in FY2016. The two most important uses of census-derived data to guide federal
assistance program funds distribution are for determining program eligibility and for
geographically allocating funding through formulas, the latter of which is the subject of my
testimony here.

11. From this list of 320 programs I have identified 24 large federal financial assistance
programs with geographic allocation formulas that rely in whole or part on census-derived data.
Attached as Exhibit D to this declaration is a chart I created listing out these programs along with
some relevant details, which has been marked as Exhibit PTX-245. Of these programs six use the
Federal Medical Assistance Percentage (FMAP) reimbursement formula, and the remaining 18
rely in whole or part on state share of a U.S. population total (“state-share programs”).

12. Geographic allocation formulas are particularly sensitive to inaccuracies in census-
derived data. The census-derived datasets that are particularly important for determining the
geographic allocation of funds by formula are the Census Bureau’s Population Estimates and
American Community Survey (ACS). There is a strong, direct relationship between the accuracy
of the decennial census and the reliability of both the Population Estimates and the ACS such that
decennial census data is an essential determinant of the accuracy and reliability of both.

13. A differential undercount among diverse population groups in the 2020 Census would
affect each succeeding year’s Population Estimates for the following decade because the 2020
count serves as the base of these Population Estimates. Moreover, such a 2020 Census undercount

would negatively affect each year’s ACS data. As the ACS methodology handbook makes clear,
6

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

Ul-l>b~>l\)

\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

the ACS relies on the decennial census for its sampling frame and sample design, its approaches
to imputation, the statistical weights given to individual responses and the measurement of
variance. As a result, the accuracy of ACS estimates of the percentage distribution of various
population characteristics at every level of geography is a function of the reliability of the
decennial census Further, as Population Estimates provide the controls by which ACS
percentages are transformed into population counts by characteristics again at every level of
geography, a decennial census undercount would lead to inaccurate ACS population estimates
Also, as the ACS informs the net international migration estimate for the Population Estimates an
undercount would result in an undercount of that component of population change.

14. Using three of these 24 programs as examples l have performed calculations using a
series of two assumptions of different rates of undercounts of noncitizens due to the citizenship
question and applied to 2020 population projections by state. lt is my understanding that each of
these two scenarios are in comparison to a baseline case in which the citizenship question has no
differential effect on these groups Each of the undercount scenarios would produce a differential
undercount_that is, the extent of the undercount (as measured by percentage of the population
missed) would vary greatly across states reflecting the relative presence of noncitizens in the
respective state populations

15. l understand that these projections were prepared by Dr. Bernard Fraga, and l express
no opinion about these undercount assumptions or population projections provided to me. Rather,
Iuse these projections to demonstrate the nature and comparative magnitude of impacts of
funding loss for one year to particular states if these undercount scenarios are realized in the 2020
Census. Each of my illustrations assumes that Dr. Fraga’s scenarios were realized in the 2010
Census and, on that basis estimates the impacts on program funding by state in FY2016.

16. Based on this analysis and my understanding of relevant funding formulas and
census-derived datasets it is my opinion, held to a strong degree of professional certainty, that if
either of the undercount scenarios provided to me is realized in the 2020 Census this would result

in a Shift in relative state population shares and a comparable shift in funding allocations Under

7

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

this scenarios states with an undercount rate greater than the U.S. undercount rate would lose
share and states with an undercount rate greater than the U.S. figure would gain share.

17. With respect to the 18 state-share programs 1 have identified as census-sensitive, and
as will be demonstrated using three example programs later in my testimony, those states with an
undercount rate greater than that for the U.S. as whole would lose share, and thus funding,
relative to their actual population Specifically7 because several states-including California, New
York, Texas Florida, New Jersey, Nevada, and Hawaii_have high relative percentages of non-
citizens these states would lose population share while rnany other states would gain share.

18. In sum, it is my opinion, held to a strong degree of professional certainty, that for
programs with allocation formulas based on a state’s population relative to the nation, and under
the assumption that allocation formulas and funding levels remain Similar, a differential decennial
census undercount of non-citizens would lead to measurable fiscal losses for those states with
percentages of non-citizens above the nationwide average.

19. Moreover, if in the future current allocation formulas and funding levels change, as
long as the allocation formulas retain a degree of state-share-based calculation, a differential
decennial undercount would cause the same states previously identified to lose money from the
same programs although in different amounts

20. Similarly, a change in the degree of differential undercount would only affect the
magnitude of the losses t0 the states identified above, not the existence of such losses. Even a
0.5 percent differential undercount, for example, would cause losses in state-share programs to

California, New York, Texas, Florida, New Jersey, Nevada, and Hawaii.

III. FEDERAL DoMEsTlC FINANCIAL ASSISTANCE PRoGRAMs GUIDED BY DATA
DERIvED FRoM THE DECENNIAL CENSUS

21. Domestic assistance programs provide financial assistance and non-financial
assistance to non-federal entities within the U.S._such as individuals state and local
governments companies and nonprofits_in order to fulfill a public purpose.

22. ln FY2017, the federal government provided approximately $4.77 trillion in direct

domestic financial assistance programs an amount equal to 24.9 percent of gross domestic
8

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

product. Of that total, approximately $2.36 trillion were direct payments to individuals and
$674.7 billion were grants primarily to state and local governments

23. Congress recognizes that the appropriate, equitable distribution of certain forms of
financial assistance should be guided by demographic and economic data at various levels of
geo graphy. As a consequence, it has directed that a substantial portion of federal financial
assistance to state and local governments households businesses and nonprofit organizations be
guided by statistics derived from the decennial census

24. Since 1790, Congress has used the data from the decennial census to guide the design
and implementation of public policies and programs However, as the decennial census is carried
out once a decade and collects data on a small number of demographic characteristics Congress
also recognizes that the decennial numbers on their own, are inadequate to guide the fair,
equitable distribution of federal financial assistance. As a result, Congress has authorized a series
of more current and more broadly descriptive datasets derived from the decennial census I refer
to these as “census-derived datasets.”

25. l have identified 32 census-derived datasets used by the federal government to
geographically distribute financial assistancel as shown in Exhibit E to this declaration, a
schematic l created to demonstrate the relationship of these datasets and which has been marked
as Exhibit PTX-246. Six datasets are considered foundational (i.e., they are derived directly on
census data, in whole or in part), with the remaining 26 datasets extensions of these

26. Only one foundational dataset, the Census Bureau’S Urban-Rural Classification of
every census tract based on decennial census population density, relies solely on decennial
numbers This classification serves as the foundation for all other federal geographic
classifications used to distribute federal financial assistance.

27. Two other foundational datasets are “augmented” in that they annually update

variables collected in the decennial census More specifically, the Census Bureau constructs

 

1 Since l submitted my expert report in this case, I have identified an additional 20 census-derived datasets
for a total of 52 (eight foundational and 44 extensions). l published these findings on December 21, 2018 in
“Census-derived Datasets Used to Distribute Federal Funds,” available at
https://gwipp.gwu.edu/sites/g/files/zaxdzs2181/f/downloads/Counting%20f0r%20Dollars%20%234%20Census-
derived%ZODatasetspdf.

9

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

©OO\]O’\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

annual Population Estimates and Housing Estimates by augmenting decennial population and
housing numbers with more recent data, primarily from vital statistics and tax records For
example, the Census Bureau annually updates Population Estimates by taking the previous year’s
numbers (starting with the decennial year) and adding births, subtracting deaths and estimating
net domestic and international migration.

28. The Population Estimates databases are frequently used directly to determine funds
distribution according to each state’s share of the most recent U.S. population total. They also
enable the creation of economic indicators that allow geographic areas to be compared regardless
of size A good example is state Per Capita lncorne (PCI), which is determined by dividing state
Personal Income by state population (from Population Estimates).

29. Through census-derived household surveys three foundational datasets collect data
on multiple socioeconomic variables such as race, age, poverty, occupation, and housing costs
More Specifically, the Census Bureau relies on the decennial census to design and implement the
American Community Survey (ACS), the Current Population Survey (CPS), and the Consumer
Expenditure Survey (CEX) in five ways:

a. Sampling li‘am_e: The Census Bureau’s Master Address File (MAF), the
underpinning of the decennial census operation, provides the frame from which a
survey sample is drawn;

b. Sarng].e clesigg: The decennial census delineates the primary sampling units from
which samples are to be drawn and the sampling rates by which they are drawn,
as well as guiding sample stratification, that is the size of subsamples by
characteristics such as race and household composition;

c. _|.mputation: Nonresponses to individual questions are filled in by imputing, or
“borrowing” answers from other households with similar characteristics

d. Weighting: ln preparing survey estimates the weight of each household’s
response is determined in relation to the estimated overall number of households

and the estimated number of residents of similar age, sex, race, and Hispanic

10

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

origin, as derived from the decennial census through annual population and
housing estimates and

e. Variance: To understand the reliability of any survey result, the survey sponsors
need to produce estimates of variance, or sampling error, which also is based
annual population and housing estimates

30. The six foundational datasets enable the creation of 26 other census-derived datasets,
in three categories

a. Geographica| classifications (seven datasets): The designation of particular sets of
geographic units on the basis of some combination of population density (e.g.,
urban/rural), population size, and commuting patterns Each of the seven
geographic classifications in the extension group use the Urban-Rural
Classification and one or more of the multivariate datasets

b. Standard economic indicators (five datasets): Widely-recognized measures of

 

economic conditions such as inflation, personal income, unemployment rate, and
poverty rate that can be used to guide a multitude of assistance programs and

c. Program-spcci lie indicators (14 datasets): Measures of specific economic
conditions created to administer a particular financial assistance pro gram, for
example, Section 8 housing vouchers and Title l grants to local education

agencies

IV. ANALYSIS OF IMPACT OF DIFFERENTIAL UNDERCOUNT ON FEDERAL ASSISTANCE

To STATES

31. Most census-guided financial assistance programs use census-derived datasets to
differentiate among geographic areas and then, through mechanisms such as eligibility and
allocation formulas distribute funds based on those differentiations

32. Across the breadth of census-guided programs geographic differences in the
accuracy of the decennial census will lead to distortions in the distribution of financial assistance
That said, the sensitivity of funds distribution to census mismeasurement is by far the greatest for

programs with geographic allocation formulas that rely on census-derived data. Allocation
l l

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

formulas reflect a continuum of possible outcomes_place on that continuum is determined by
specific statistics sometimes calculated to the one-hundredth or one-thousandth of a percent
point. Even modest geographic differences in census accuracy can lead to changes in funds
distribution

33. ln this section, l demonstrate the nature of the fiscal impacts of the inclusion of a
citizenship question on the 2020 Census on the distribution of federal domestic assistance I do so
by illustrating the effects that different scenarios of undercounts would have on the distribution to
states of funds from three programs with relatively straightforward census-derived allocation
formulas_Supplemental Nutrition Program for Women, lnfants, and Children (WIC), Social
Services Block Grants (SSBG), and Title l Grants to Local Education Agencies.

34. As l noted before, l have analyzed three such programs with such a purpose as
examples but my opinion that any differential undercount among non-citizens will lead to a loss
of funding for State-share programs in certain states_California, New York, Texas Florida, New
Jersey, Nevada, and Hawaii_should hold true for any of the other fifteen state-share programs
identified on Exhibit D as well.

A. Methodology

35. My analysis relies on population estimates provided to the plaintiffs by Dr. Fraga
regarding the number of residents missed in each state due to the inclusion of a citizenship
question on the 2020 Census questionnaire These estimates include a 2020 baseline population
projection that assumes no citizenship question, and an estimate of percent of population
undercount in each of two scenarios that assume the citizenship question is included.

36. These scenarios are: (l) 5.8 percent of households with at least one non-citizen are
not counted; and (2) 5.8 percent of households with at least one non-citizen are not counted
initially, but 86.63 percent of these households are ultimately counted successfully through non-
response follow-up. l understand the basis for each of these two scenarios is described in Dr.
Fraga’s testimony

37. ln each of my three program analyses the baseline case is the latest available data on

funding by state, which is from FY2016. l then calculate the impact on each state of each of the

I2

 

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

undercount scenarios as if they occurred in 2010, as actual appropriations are not known for years
subsequent to the 2020 Census. Each of the three programs analyzed rely on state share of a U.S.
population total (for WIC, infants and children ages zero to four at or below 185 percent of
poverty; for SSBG, total population; and for Title I, children ages five to 17 in poverty). For WIC,
SSBG, and Title I, l assumed that each of Dr. Fraga’s scenarios affected each population age
group similarly, without revision

38. The estimation methodology for WIC involves sequentially calculating: (1) each
state’s percent share of population under the baseline 2020 scenario and the two undercount
scenarios (2) each state’s ratio of revised share to baseline share under each scenario; (3) each
state’s percent share of children ages zero to four at or below 185 percent of poverty per FY2016
guidelines from the U.S. Department of Agriculture Food and Nutrition Services (FNS); (4) each
state’s revised percent share of children ages zero to four at or below 185 percent of poverty
under each scenario (by multiplying actual Share by ratio of revised populations share to baseline
populations share); (5) each state’s ratio of revised Share of children ages zero to four at or below
185 percent of poverty to baseline share under each scenario; (6) each state’s percent share of
actual FY2016 grant spending; (7) each state’s percent share of FY2016 grant spending under
each Scenario (by multiplying actual share by the ratio of revised share of children ages zero to
four at or below under 185 percent of poverty in FY2016 to actual share); (8) each state’s grant
under each scenario (by multiplying the revised share by the actual total FY2016 spending); and
(9) the difference between the actual and revised state grant under each scenario.

39. The estimation methodology for SSBG involves sequentially calculating: (1) each
state’s percent share of population under the baseline 2020 scenario and the two undercount
scenarios (2) each state’s ratio of revised share to baseline share under each scenario; (3) each
state’s percent share of actual FY2016 grant spending; (4) each State’s percent share of FY2016
grant spending under each scenario (by multiplying actual share by the ratio of revised population
share to baseline population share); (5) each state’s grant under each scenario (by multiplying the
revised share by the actual total FY2016 Spending); and (6) the difference between the actual and

revised state grant under each scenario.
l3

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

OO\lO'\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

40. The estimation methodology for Title l grants involves sequentially calculating:
(l) each state’s percent share of population under the baseline 2020 scenario and the two
undercount scenarios (2) each state’s ratio of revised share to baseline share under each scenario;
(3) each state’s percent share of children ages five to 17 in poverty in 2014 (the most recent year
before the start of FY2016); (4) each state’s revised percent share of children ages five to 17 in
poverty under each scenario (by multiplying actual share by the ratio of revised population share
to baseline population share); (5) each State’s ratio of revised share of children ages five to 17 in
poverty to baseline share under each scenario; (6) each state’s percent share of actual FY2016
grant spending; (7) each state’s percent share of FY2016 grant spending under each scenario (by
multiplying actual share by the ration of revised share of children ages five to 17 in poverty in
FY2016 to actual share); (8) each state’s grant under each scenario (by multiplying the revised
share by the actual total FY2016 spending); and (9) the difference between the actual and revised
state grant under each scenario.

41. l created the chart attached as Exhibit F to this declaration and marked as Exhibit
PTX-838 as follows (1) l was provided the names of cities to use for the comparison by counsel
for the City of San José and the Los Angeles Unified School District; (2) lused the American
FactFinder, a data webtool hosted by the U.S. Census Bureau, to design and download
customized spreadsheets showing the total population, the total number of U.S. citizen and non-
citizen residents and the total number of non-white Hispanic residents for each city; (3) for
comparison purposes l also included in the spreadsheet design and download the total number of
residents the total number of U.S. citizen and non-citizen residents and the total number of non-
white Hispanic residents for the State of California and the United States (4) for each geographic
area, l calculated the percentage of all residents who were U.S. citizens non-citizens, and non-
White Hispanics, and (5) for the group of seven California cities and then for the group of ten
cities outside of Califomia, l sorted the rows in terms of rank order from the highest percentage to
the lowest percentage of non-citizen residents

42. The data from the 2017 one-year ACS therefore show that the city of City of San José

and the City of Los Angeles each has a higher percentage of non-citizen residents (17.2 percent
14

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 311 8-cv-02779)

 

\lO'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

and 19.4 percent, respectively) than the United States as a whole (6.9 percent) and the state of

California as a whole (13.0 percent).

B. State-Share Programs

1. Supplemental Nutrition Program for Women, Infants and Children
(WIC)

43. The objective of WIC is to provide low-income pregnant, breastfeeding, and
postpartum women, infants and children to age five who have been determined to be at
nutritional risk, supplemental nutritious foods nutrition education, and referrals to health and
social services at no cost. “Low-income” is defined as at or below 185 percent of the U.S. Poverty
Income Guidelines. State agencies have the option to limit WIC eligibility to U.S. citizens
nationals and qualified aliens (as defined in the Immigration and Nationality Laws), although l
am not aware of any that currently do so. Moreover, even if a state chose to limit WIC eligibility,
that state would lose the same proportion of funding, making such a decision irrelevant to my
opinions

44. ln 2016, 7.7 million people participated in WIC each month, on average-18
million women, 1.8 million infants and 4.0 million children under five. From FY2015 to
FY2018, funding for WIC ranged between approximately $6.5 and $6.73 billion

45. WIC provides funds to each state, which then delivers funds to local agencies A
local agency is eligible to apply to the state agency to deliver locally the services of the WIC
Program, provided that: (1) it serves a population of low-income women, infants and children at
nutritional risk; and (2) it is a public or private nonprofit health or human service agency.

46. Two types of WIC grants are provided to each state The first is for Nutrition
Services and Administration (NSA) costs to cover the costs of running the program and
providing assistance services The second is Supplemental Food. The formula for NSA grants is
determined by a per participant formula, adjusted for inflation

47. Once NSA grants are made, the remaining funds are allocated as Supplement Food
grants They are apportioned by each state’s share of the nationwide number of infants and

children ages zero to four who are at or below 185 percent of poverty, which is considered the
15

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

“fair share target funding level,” as defined at 7 CFR 246. 16 (c)(3)(l)(a) and 7 CFR 246.7(0)(3).
FNS regulations indicate that, to the extent funds are available, each state is to receive at least its
prior year grant allocation; if funds continue to be available, each state’s grant is adjusted for
inflation in food costs and if funds continue to be available, each state receives funds up to its
fair share target funding level.

48. ln the fall of each year, FNS publishes a memo of “State-Level Estimates of Infants
and Children [Ages 1-4] At or Below 185 Percent of Poverty” based on American Community
Survey data from the calendar year two years prior. The ACS in turn is reliant on the decennial
census and the Population Estimates databases, as described earlier. FNS uses the census-derived
Thrifty Food Plan to determine food cost inflation That inflation is based on the Consumer Price
Index (CPl) for specific food items The food component of the CPI in turn is based on the
Consumer Expenditure Survey, which is also dependent on decennial census results

49. 1 have included below a table I created that reflects the states that would have been
at risk of losing WIC Supplemental Food grant funding in FY2016 under the two citizenship
question-induced undercount scenarios Specifically, California, Texas New York, New Jersey,
Florida, Nevada, Arizona, and Hawaii would lose funds under both scenarios

5 0. lt is my opinion that if either of the undercount scenarios are realized in the 2020
Census and if current program allocation formulas and funding levels remain similar over time,
such an undercount would cause many of these same states to lose money from this program in
the 2020s at approximately the same order of magnitude as the losses set forth in the table below.

///

///

///

16

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

.|>

\lO\U`i

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Change in Fair Allocation of W|C Supplementa| Food
Grants due to Census Undercount, by State, FY2016 --

 

 

 

 

 

 

 

 

 

Ranked
FY2016 cram 5'8% pc now .5'.8% UC non-
citizens citizens + NRFU
california $ 794,007,601 $ (6,411,831) $ (850,759)
TeXaS $ 343,031,514 $ (1,348,106) $ (178,875)
Newvork $ 355,447,937 $ (1,035,875) $ (137,446)
FlDrida $ 262,440,234 $ [295,665} $ {39,231}
Newlersey $ 110,294,193 5 (266,955) $ (35,421)
Nevada $ 34,626,614 5 (150,348) $ (19,949}
Arizona 5 103_,737_.067 5 190,639) $ (12,027)
Hawaii 5 20,646,627 5 (32,187) $ (4,271)

 

 

 

 

 

 

2. Social Services Block Grants

51. SSBG are grants provided to each state that the state may use to provide services
directed toward one of the following five goals specified in the law: (1) to prevent, reduce, or
eliminate dependency; (2) to achieve or maintain self-sufficiency; (3) to prevent neglect, abuse, or
exploitation of children and adults (4) to prevent or reduce inappropriate institutional care; and
(5) to secure admission or referral for institutional care when other forms of care are not
appropriate While each jurisdiction determines the Services that it will provide, the Department
of Health and Human Services has indicated that the most frequent service categories supported
include child care, child welfare, disability services case management services and adult
protective services

52. ln FY2014, about 30 million people received services supported at least partially by
SSBG funds ln FY2017, $1.574 billion in SSBG funds were distributed to the 50 States plus the
District of Columbia. ln FY2018, the amount was $l .579 billion.

53. Funds are allocated based on each state’s share of total population for the 50 states
and the District of Columbia, as determined by the Secretary of Health and Human Services on

the basis of the most recent data available nom the Department of Commerce Specifically,

17

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Population Estimates are used to determine each state’s allocation of SSBG funds The
calculation of Populations Estimates is based on the decennial census and adjusted each year in
part basis on international migration as calculated by the American Community Survey. The ACS
in turn is reliant on the decennial census and Population Estimates as described earlier.

54. l have included below as a table l created that reflects the states that would have
been at risk of losing Social Services Block Grants funding in FY2016 under the two citizenship
question-induced undercount scenarios Specifically, California, Texas New York, Florida, New
Jersey, Nevada, Arizona, Hawaii, Washington, Maryland, Illinois and Massachusetts would lose
funds under both scenarios

55 . lt is my opinion that if either of the undercount scenarios are realized in the 2020
Census and if current program allocation formulas and funding levels remain similar over time,
such an undercount would cause many of these same states to lose money from this program in

the 20208 at approximately the same order of magnitude as the losses set forth in the table below.

Change in Allocation of Socia| Services Block Grants
due to Census Undercount, by State, F¥2016 -- Ranked

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FYZOIBGTBM 5,8"/60Cn0i1- ._5._8%0€non-

citizens citizens + NRFU

California $ 191,676,231 $ (1,683,013) $ (223,450)
Texas $ 134,505,064 $ {623,855} $ (82,828)
New York $ 96,931,926 $ (351,201) $ (46,628)
F!orida $ 99,260,163 5 (132,317) $ (24,206)
Newlersey $ 43,863,741 $ (137,277) $ 118,226)
Nevada $ 14,155,291 $' (71,482) $ (9,491)
Arizona $ 33,434,253 5 (52,963) $ (7,032)
Hawaii 5 7,€)09,977 $ (15,904) S (2,112}
Washington $ 35,110,239 $ {14,209) S (1,887)
Mary|ancl $ 29,410,899 $ (7,285) $ (967)
|l|inois $ 62,970,158 $ (6,266) 5 (832}
Massachusetts $ 33,269,517 5 (3,351) 5 (445)

18

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

3. Title l Grants to Local Education Agencies

56. Title l Grants are intended to help local educational agencies (LEAS) improve
teaching and learning in high-poverty schools in particular for children failing, or most at-risk of
failing, to meet challenging state academic standards

57. The Title lpro gram serves approximately 25 million students in more than 80
percent of school districts and nearly 60 percent of public schools Total Title l funding ranged
from approximately $14.41 billion in FY2015 to $15.43 billion in FY2018.

58. Title l, Part A funds are allocated through four separate formulas All four formulas
are based on a “formula child count,” the number of children ages five to 17 from low-income
families in each LEA. Other children counted for allocation purposes include children in families
above the poverty line receiving Temporary Assistance for Needy Families children in foster
homes and children in local institutions for neglected and delinquent children Ninety-seven
percent of the children calculated are from low-income families with the remaining three percent
from the other categories Eligible LEAs receive funding based one or more of the formulas but
the final outcome of the Federal-State allocation process is a single Title I, Part A award to each
qualifying LEA.

59. Three formulas are based primarily on the “formula child count” weighted by State
per-pupil expenditures for education: (1) Basic Grants are awarded to school districts with at least
ten formula children who make up more than two percent of their school-age population; (2)
Concentration Grants provide additional funds to LEAs in which the number of formula children
exceeds 6,500 or 15 percent of the total school-age population; and (3) Targeted Grants weight
child counts to make higher payments to school districts with high numbers or percentages of
formula children, such that an LEA must have at least ten formula children counted for Basic
Grant purposes and the count of formula children must equal at least five percent of the school
age population

60. The formula for Education Finance lncentive Grants (EFIG) also relies on the
formula child count and then uses state-level “equity” and “effort” factors to make allocations to

States that are intended to encourage States to spend more on education and to improve the equity
1 9

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

of State funding systems Once State allocations are determined, sub-allocations to the LEA level
are based on a modified version of the Targeted Grants forrnula.

61. In FY2018, the distribution of total funding by formula was 41 .7 percent to Basic
Grants 8.8 percent to Concentration Grants 24.8 percent to Targeted Grants and 24.8 percent to
EFIG.

62. ln determining allocations under each of the four formulas the statute requires the
use of annually updated Census Bureau estimates of the number of children from low-income
families in each LEA. There is roughly a two-year lag between the income year used for LEA
poverty estimates and the fiscal year in which those estimates are used to make Title 1 allocations

63. The Census Bureau annually prepares the Small Area lncome and Poverty Estimates
(SAIPE) for use in the allocation of Title l grants to LEAs SAlPE makes estimates at the levels
of state, county, and school district. Census-derived data sources for the estimation process
include Population Estimates the American Community Survey, and Personal Income (which in
turn is based in part on the ACS). The ACS in turn is reliant on the decennial census and
Population Estimates as described earlier.

64. l have included below a table l created that reflects the states that would have been
at risk of losing Title 1 funding in FY2016 under the two citizenship question-induced undercount
scenarios Specifically, California, Texas New York, Florida, New Jersey, Nevada, Arizona,
Hawaii, Washington, Maryland, lllinois, and Massachusetts would lose funds under both
scenarios

///

///

///

20

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

\lO'\

OO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

65. lt is my opinion that if either of the undercount scenarios are realized in the 2020
Census and if current program allocation formulas and funding levels remain similar over time,
such an undercount would cause many of these same states to lose money from this program in

the 2020s at approximately the same order of magnitude as the losses Set forth in the table below.

Change in Allocation of Tit|e | LEA Grants due to
Census Undercount, by State, FY2016 -- Ranked

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FY2016 Grant 5'80":’ .UC "°"‘ .518% UC n°“`

citizens citizens + NRFU

california $ 1,749,000,363 $(15,278,56615 12,028.4201
rean $ 1,367,579,292 5 (6,281,372) s 1833,9301
Newvork $ 1.140,729,371 $ 14,081,57313 (541,3801
Fiorida $ 802,560,933 5 {1,437,825) 5 (190,889)
Newlersey $ 343,129,691 $ (1,058,374) 5 (140,512)
Nevada $ 120,121,711 5 1601,1331 $ (79,815)
Arizona 3 344,902,908 $ (530,756) 5 (70,464)
Hawaii 5 49,903,423 $ (110,966) 5 (14,7321
Washington $ 242,701,346 $ 187,233) 3 (11,581)
iviaryiand $ 206,626,467 $ 1411825) $ 15,3531
illinois $ 682,473,823 $ (36,997) $ (4,912)
Massachusetts $ 238,963,767 5 (13,244) $ (1,758]

 

 

66. Within any state that would lose Title l funds under the above scenario, any
individual school district with a percentage of non-citizens higher than the percentage for the state
as a whole would have a further decrease in funding when the funding received by the state is
distributed to the local education agencies within that state While a point-estimate decrease
cannot be calculated without estimating the projected undercount due to the inclusion of the
citizenship question for each school district receiving funds l conclude with a high degree of
professional certainty that under any of the undercount scenarios presented by Dr. Fraga, the Los
Angeles Unified School District (LAUSD) would receive less Title l funding than it would in the

absence of a citizenship status question.2

 

2 According to 2017 ACS 1-year estimates 19.6 percent of the population of the LAUSD are non-citizens compared
to 13.0 percent for the state of California and 6.9 percent for the United States

21

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cV-02779)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

V. OBSERVATIONS REGARDING THE IMPACT OF DIFFERENTIAL UNDERCOUNT ON
FEDERAL ASSISTANCE TO SUBSTATE AREAS OF CALIFORNIA

A. WoRKFoRCE INNovATIoN AND OPPoRTUNITY ACT

67. Grants authorized by the Workforce lnnovation and Opportunity Act (WIOA) are
distributed to local workforce development areas through the Dislocated Workers program
(Catalog of Federal Dornestic Assistance (CFDA) #17.278, 29 U.S.C. § 3173(b)(2)(B)), the Adult
Activities program (CFDA #17.258, 29 U.S.C. § 3173(b)(2)(A)), and the Youth Activities
program (CFDA #17.259, 29 U.S.C. § 3163). Under each of these programs funds are distributed
first to states and then are distributed to local workforce development areas according to intrastate
allocation formulas prescribed by federal law.3

68. l can state with a high degree of professional certainty that Califomia’s state WIOA
funding would be lower under each of the scenarios set forth by Dr. Fraga.

69. Further, if the undercount scenarios identified by Dr. Fraga are realized, local
workforce development areas within the State of California that have a percentage of non-citizen
residents higher than the state average would receive a smaller share of a smaller California total,
per under the federally-mandated intrastate allocation formula.4

70. The City of San José is located within a local workforce development area that also
includes Seven smaller cities (Campbell, Morgan Hill, Los Altos Hills Gilroy, Los Gatos
Saratoga, and Monte Sereno) and the unincorporated area of Santa Clara County. According to
the Census Bureau, San José accounted for 76.1 percent of the local workforce development
area’s population in 2017. As one consequence of the dominant place of San Jose in the local
workforce development area, the administrative entity that receives and spends WIOA funds for
the local workforce development area_called “work2future” _is operated by the City of San

Jose' Office of Economic Development on behalf of larger area. According to the 1-year 2017

 

3 State and substate allocation formulas for the three WlOA programs are described in “Training and Employment
Guidance Letter No. 16-17” (May 21, 2018) published by the U.S. Employment and Training Administration at
hitps://wdr.doleta.govldirectives!cori' _doc.cl`rii?i)OCN=3332.

4 The list of local workforce development areas in California is available at
https://www.edd.ca.gov/jobs_and_training/Local_Area_Listing.htm. A cross-reference of county by local workforce
development area is available at https://www.edd.ca.gov/jobs_and_training/Local_Area_Listing#by_County.htm

22

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ACS, 15.9 percent of the population across San Jose' and the six largest secondary cities are non-
citizens.5 As these seven cities account for 93.4 percent of the local workforce development
area’s population, and as their estimated percentage of non-citizens is 2.9 percentage points above
the California state average of 13.0 percent, l can conclude with a reasonable degree of
professional certainty that the local workforce development entity operated by the City of San
José would receive a decrease in WIOA handing under any of the undercount scenarios presented
by Dr. Fraga.

B. COMMUNITY DEVELOPMENT BLOCK GRANT ENTITLEMENT PROGRAM

71. Under the Community Development Block Grant (CDBG) Entitlement Program
(CFDA #14.218), the U.S. Department of Housing and Urban Development (HUD) provides
funds to eligible “entitlement communities”6 Each entitlement community receives hinds from
HUD according to a set of formulas prescribed in law and that includes data on population,
poverty rates and housing conditions These data are derived from the ACS.

72. lf Dr. Fraga’s undercount scenarios due to the inclusion of a citizenship status
question are realized, entitlement communities with a higher percentage of non-citizen residents
relative to the percentage of non-citizen residents in entitlement communities nationwide will
receive less funding under the CDBG Entitlement program than under the base scenario (absence
of a citizenship question).

73. Based on the high percentage of non-citizen residents in San Jose relative to other
relevant geographies l conclude with a reasonable degree of professional certainty that it would
receive a decrease in CDBG entitlement funding under any of the undercount scenarios presented

by Dr. Fraga.7

 

5 The ACS does not provide 1-year estimates for Monte Sereno (population 3,578 in 2017, according to the U.S.
Census Bureau’s Population Estimates) and the unincorporated part of Santa Clara County (population 85,772 in
2017).

6 Per Title 42, Chapter 69 of the U.S. Code, entitlement communities include principal (central) cities of metropolitan
areas other metropolitan-based cities (satellite) with populations of 50,000 persons or more, and statutorily defined
urban counties whose populations may range from 100,000 to 200,000 persons ln FY2018, California has 184
entitlement communities according to HUD at https://Www.hudexchange.info/grantees/allocations-awards/.

7 The 1-year 2017 ACS estimates that 17.2 percent of San lose residents are non-citizens in comparison to figures of
7.7 percent for all metropolitan areas in the U.S., 8.1 percent for all urban counties in the U.S., and 10.2 percent for
all principal cities in U.S. metropolitan areas per tables created using data.censusgov. While the data website does

23

 

Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)

 

O\OOO\]O'\

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

VI. CoNcLusioN

74. ln sum, il is my opinion, held to a strong degree ol`profcssional certainty, that for
programs with allocation formulas based on a state’s population relative to thc nation, and
assuming allocation formulas and funding levels remain similar, a differential dccennial census
undercount among noncilizens would lead to measurable fiscal losses for those states with
percentages of those groups above the nationwide average

l reserve the right to amend or supplement my opinions if additional information or
materials become available l declare under penalty of perjury under the laws of the United States
and the State of California that the foregoing is true and correct to the best of my knowledge

, "'i `_`)
'_ f !`,) _ .\./l nl il '\--. - w `
DAT[:D. _/ <)_' L)_r} f y J _ (,L-'~ Li<c.._,, Y.L__ CL.¢_,:\`C.______

_ An_drew Reamer. P_h.D._

 

not offer data for all entitlement communities the three noted sets of geographies overlap substantially with the set of
entitlement communities and the non-citizen percentage for each is in the range ofhalfofSan .losé`s.
24

 

Trial Declaration of Dr. Andrew Reamer 3 (3:|8-c\‘-01865; 3:18-cv-02779)

 

EXHIBIT A

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

STATE OF CALIFORNIA, by and through
Attorney General Xavier Becerra,

Plaintiff,
v.

WILBUR L. ROSS, JR., in his official
capacity as Secretary of the U.S. Department
of Commerce; U.S. DEPARTMENT OF
COMMERCE; RON JARMIN, in his official
capacity as Acting Director of the U.S.
Census Bureau; U.S. Census Bureau; DOES
1-100,

Defendants

 

CITY OF SAN JOSE, a municipal corporation;
and BLACK ALLIANCE FOR JUST
IMMIGRATION, a California Non-Profit
Corporation,

Plaintiffs

VS.

WILBUR L. ROSS, JR., in his official capacity
as Secretary of the U.S. Department of
Commerce; U.S. DEPARTMENT OF
COMMERCE; RON JARMIN, in his official
capacity as Acting Director of the U.S. Census
Bureau; U.S. CENSUS BUREAU,

Defendants

 

 

Case No. 3:18-cv-01865

EXHIBlT

PTX-772

 

Case No. 5:18-cv-02279

RULE 26(A)(2)(B) ExPERT REPoRr ANI) DECLARATION
oF ANDREW REAMER, Phi)

PTX-772 1 Of 47

Table of Contents

1. |ntroduction
A. Qualificatlons
B. Compensation
C. SummaryofOpinions

2. Background: Federal Domestic Assistance Programs Guided by Data Derived from the
Decennial Census
A. The System of Federal Domestlc Assistance
B. The Role of Census-derived Datasets in Guidlng the Distribution of Federal Domestic
Assistance

3. Background: Federal Assistance Programs Analyzed
A. |ntroduction - Focus on Federal Programs Guided by Census-derived Allocation
Formulas
B. Tltle | Grants to Loca| Education Agencies
C. Supplementa| Nutrition Program for Women, |nfants, and Children (W|C)
D. Socia| Services Block Grants

4. Estimated |mpact of the lnc|usion of a Citizenship Question on the Geographic

Distribution of Federal Domestic Assistance

A. |\/lethodology

B. Estimated lmpacts of an Undercount on the Geographic Distribution of Funds from
|ndividual Domestlc Assistance Programs
i. Tltle l Grants to Local Education Agencies
ii. Supplemental Nutrition Program for Women, lnfants, and Children (W|C)
iil. Social Services Block Grants

5. Conclusion

Apperidix

PTX-772 2 of 47

1. introduction

l have been retained by the NeW York State Office of the Attorney General (regarding Case
1218-cv-02921-Jl\/IF in the Southern District of NeW York), the American Civil Liberties Union and
Arnold & Porter (regarding Case 1:18-cv-05025 in the Southern District of NeW York), the State
of California (regarding Case 3:18-cv-01865 in the Northern District of California), and the City
of San lose and the Black Alliance for lust immigration (regarding Case 5:18-cv-02279 in the
Northern District of California) to provide analyses of the impact of the inclusion of a question
on citizenship status on the 2020 Census questionnaire on the distribution of particular federal
domestic assistance funds to certain states counties and communities

A. Qualifications

| am a research professor in the George Washington institute of Public Policy (GWIPP) at the
George Washington University in Washington, D.C. GWlPP research faculty focus on various
aspects of the public policies of the federal, state, and local governments GWlPP research is
funded through grants and contracts from the federal government, philanthropies, and
nonprofit research organizations

l\/ly research aims to support U.S. national economic development and competitiveness A
substantial component of my Work concerns the roles and functioning of the federal statistical
system.

l am a member of several federal advisory committees_the U.S. Bureau of Labor Statistics
(BLS) Data Users Advisory Committee (of Which l am former chair), the BEA Advisory
Committee, the National Advisory Council on innovation and Entrepreneurship, and the
Workforce lnformation Advisory Council.

l also am a member of the Statistics Committee of the Nationa| Association for Business
Economics (NABE). The NABE Statistics Committee meets three times yearly With the directors
of the U.S. Census Bureau, BEA, and BLS. lam helping to organize NABE's second annual Tech
Economics Conference in San Francisco in October 2018, titled ”Economics in the Age of
Algorithms, Experiments, and A.|."

lam an active member and former president and board member of the Association of Public
Data Users. | also am an active member of the industry Studies Association and recently
organized the innovation and Entrepreneurship track of its annual conference in Seattle, WA.

l began my research at GWlPP in 2011, after six years at the Brookings |nstitution's
l\/letropolitan Policy Program and 20 years as a consultant in U.S. regional economic
development and public policy.

As a Fel|ow at Brookings, l Was responsible for encouraging a strong, We||-functioning federal
statistical system that met the data needs of public and private stakeholders. To that end, | Was
instrumental in ensuring the commencement and continued existence of the American
Community Survey (ACS). Throughout my career as an economic development consultant, |

PTX-772 3 of 47

prepared strategic analyses and plans that relied heavily on federal demographic and economic
statistics

l received a Ph.D. in Economic Development and Public Policy and a l\/laster of City Planning
from the i\/lassachusetts lnstitute of Technology and a Bache|or of Science in Economics from
the Wharton Schoo|, University of Pennsylvania.

| currently conduct the research project ”Count/'ng for Dollars 2020: The Role of the Decennia/
Census in the Geographic Distribution of Federal Funds.” Project reports published or
forthcoming in 2018 include:

0 Report #1: lnitia| Ana|ysis: 16 Large Census-guided Financial Assistance Programs
(August 2017)l

0 Report: #2 Estimating Fiscal Costs of a Census Undercount to States (l\/|arch 2018)

0 Report #3: Census-guided Financial Assistance to Rura| America (forthcoming)

0 Report #4: Census-derived Datasets Used to Distribute Federal Funds (forthcoming)

» Report #5: 50 Large Census-guided Financial Assistance Programs (forthcoming)

0 Report #6: Federal Programs that Geographical|y Allocate Financial Assistance Based
on Decennia| Census Data (forthcoming)

While at the Brookings |nstitution, prior to the 2010 Census l published a Counting for Do||ars
study that identified census-guided federal financial assistance programs and calculated FY2008
funding flows by program to states metro areas and counties although With a substantially
smaller level of effort than my current project.2 A full resume and list of publications is
attached as an exhibit to this report.

B. Compensation

lam being compensated at the rate of $300 per hour.

C. Summary Opinions

Federal domestic financial assistance-in the form of direct payments to individuals grants
loans and guaranteed and insured loans-funds a substantial portion of the American
economy and its system of federalism. |n Fiscal Year (FY) 2017, the federal government
provided $4.8 tril|ion through domestic financial assistance programs an amount equal to 24.9
percent of Gross Domestic Product (GDP). About 30 percent of state government budgets are
funded through the federal government.

 

1 Reports #1 and #2 available at https;;’!p_wipn.gwu.edu!counting-do||ars-2020-rnle-decenrnal-census.geographic-
distribution-federa|-funds.

2 Andrew Reamer and Rache| Carpenter, "Counting for Do||ars: The Role of the Decennia| Census in the Distribution
of Federal Funds," The Brookings |nstitution, l\/larch 9, 2010. Available at
https'.,-"fwww.brookingsedu;'research,!‘cou_nting-for'-do|lars-the~role~of-tl\e-c|ecenni§i_l~census-in-the-dist_gjip__ution--of“

federal-fundsf

PTX-772 4 of 47

A significant portion of federal domestic financial assistance is distributed on the basis of
statistics derived from the Decennial Census l have identified about 320 federal domestic
assistance programs that use census-derived data to distribute about $900 billion in FY2016.

The two most important uses of Census-derived data to guide the distribution of federal
assistance program funds: setting numerical eligibility criteria and geographically allocating
funding through formulas

The federal government uses 32 census-derived datasets to geographically distribute financial
assistance. As the Decennial Census is carried out once a decade and collects data on a small
number of demographic characteristics (such as household size and relationships housing
tenure, sex, age, race, ethnicity), Congress also recognizes that the decenniai numbers on their
oWn, are not appropriate to guide the fair, equitable distribution of federal financial assistance.
As a result, Congress has authorized a series of more current and more broadly descriptive
datasets that are nonetheless derived from the Decennial Census.

Geographic allocation formulas are particularly sensitive to inaccuracies in census-derived
data.

Per the table in the Appendix, l have identified 24 large federal financial assistance programs
with geographic allocation formulas that rely in whole or part on census-derived data.

The census-derived datasets that are particularly important for determining the geographic
allocation of funds by formula are the Census Bureau's Population Estimates and American
Community Survey (ACS). There is a strong, direct relationship between the accuracy of the
Decennial Census and the reliability of both the Population Estimates and the ACS.

As further described in Section 2(B), a 2020 Census differential undercount Wou|d affect each
succeeding year's Population Estimate largely because the base of the Population Estimate is
the 2020 count. i\/ioreover, a 2020 Census differential undercount Wou|d affect each year's ACS
data both because the Population Estimate provides the control for the ACS and because it
Wouid inaccurately alter the ACS sampling frame, sampling design, imputation, Weighting, and
variance. Further, as the ACS informs the net international migration estimate for the
Population Estimates an undercount Wou|d result in an undercount of that component of
population change.

To measure the impact of a Decennial Census undercount on geographic formula allocations
| have, in Section 4, applied projected 2020 Census undercounts by state (as provided me by
counsel for the plaintiffs and prepared by Prof. Bernard Fraga) to three example federal
assistance programs- Title | Grants to Locai Education Agencies Supplementa| Nut'rition
Program for Women, infants and Children (WlC), and the Sociai Services Block Grant.3

 

3 While i relied on Prof. Fraga’s projections i did not rely on his report.

PTX-772 5 Of 47

These three programs rely on state share of a U.S. population total (Title l-children ages 5-17
in poverty, WiC-infants and children ages 1-4 at or below 185 percent of poverty, and SSBG-
total population).

For each of the three programs analyzed, the allocation of funds to each state is a function of
that state’s demographic characteristics relative to the nation as a whole, that is the state’s
percentage share of a particular U.S. population (total, ages 0-4, ages 5-17).

Each of the undercount scenarios provided me by counsel would produce a differential
undercount. That is the extent of the undercount (as measured by percentage of the
population missed) would vary greatly across states reflecting the relative presence of non-
citizens in the respective state populations.

in Section 4(D), | show that these undercount scenarios had they occurred in previous years
would have caused several states to lose federal funds under the five funding programs
Based on this analysis it is my opinion to a strong degree of professional certainty that, if any
of the differential undercount scenarios provided to me are realized in the 2020 Census and if
current allocation formulas and funding levels remain similar over time, such a differential
undercount would cause many of these same states to lose money from the same programs
at the same order of magnitude.

Specifical|y, l find that a differential undercount would result in a change in state population
shares and a parallel change in funding allocations Those states with an undercount greater
than that for the U.S. as whole would lose share relative to the actual population and those
states with an undercount less than the national average would gain share. Because a few large
states (California, Texas, F|orida, New York, and New Jersey in particular) have relatively high
percentages of non-citizens these states Would lose population share while most other states
would gain share. lf a differential undercount is present, this dynamic would be realized
regardless of the size of the undercount nationwide, even, for instance, 0.1%.

in sum, it is my opinion, held to a strong degree of professional certainty, that for programs
with allocation formulas based on a state’s population relative to the nation, and assuming
allocation formulas and funding levels remain similar, a differential Decennial Census
undercount would lead to measurable fiscal losses for those states with percentages of non-
citizens above the nationwide average.

PTX-772 6 of 47

2. Background: Federal Domestic Financial Assistance Programs Guided by Data
Derived from the Decennial Census

A. The System of Federal Domestic Assistance

As of November 2017, U.S. federal departments and agencies offered 2,249 total domestic
assistance programs4 ”Domestic assistance programs" provide either financial assistance (such
as direct payments to individuals grants loans, and loan guarantees) and non-financial
assistance (such as counseling) to non-federal entities within the U.S.-such as individuals
state and local governments companies and nonprofits-in order to fulfill a public purpose.
Federal domestic assistance is provided in every realm of domestic policy-examples include
health care, education, economic development, transportation, social services science,
technology, criminal justice, and emergency management Domestic assistance programs do
not include foreign aid.

The Cata/og of Federal Domestic Assistance (CFDA) is the federal government's compendium of
all domestic assistance programs The CFDA categorizes each program by type (across 15
categories) and gives it a five-digit CFDA number (such as 10.500) -the first two digits identify
the sponsoring department or independent agency and the last three digits designate the
individual program.5

Of the 15 categories of domestic assistance, six provide direct financial assistance (see box
below). Two are in the form of grants two are in the form of direct payments one covers direct
loans and one covers guaranteed/insured loans

 

4 ”Catalog Of Federal Domestic Assistance - CFDA,” |nvestopedia, available at
|ittps:;'fwww.investopedia.com;'terms!c,"catalog-of-federai-domestic~assistance-cldqa_."a_§rg
5 The CFDA states:

“Assistance" or "benefits" refers to the transfer of money, property, services or anything of value, the
principal purpose of which is to accomplish a public purpose of support or stimulation authorized by
Federal statute. Assistance includes but is not limited to grants loans loan guarantees scholarships
mortgage loans insurance, and other types of financial assistance, including cooperative agreements
property, technical assistance, counseling, statisticai, and other expert information; and service activities
of regulatory agencies it does not include the provision of conventional public information services (U.S.
General Services Administration, 2017 Cata/og of Federal Domestic Assistance, October 2017, p. 1)

Until recently, the CFDA was available at www.cfcia,gov. The information has been transferred to a new searchabie

website, hltgs:g_'fbeta.sam.g g_\.yf.

PTX-772 7 Of 47

 

Categories of Direct Federal Domestic Financial Assistance6

A. Formula Grants - Allocations of money to States or their subdivisions in accordance with
distribution formulas prescribed by law or administrative regulation, for activities of a continuing
nature not confined to a specific project.

B. Project Grants - The funding, for fixed or known periods of specific projects Project grants can
include feilowships, scholarships research grants training grants traineeships, experimental and
demonstration grants evaluation grants planning grants technical assistance grants survey
grants and construction grants

C. Direct Payments for Specified Use - Financial assistance from the Federal government provided
directly to individuals private firms and other private institutions to encourage or subsidize a
particular activity by conditioning the receipt of the assistance on a particular performance by the
recipient. This does not include solicited contracts for the procurement of goods and services for
the Federal government

D. Direct Payments with Unrestricted Use - Financial assistance from the Federal government
provided directly to beneficiaries who satisfy Federal eligibility requirements with no restrictions
being imposed on the recipient as to how the money is spent. included are payments under
retirement, pension, and compensatory programs

E. Direct Loans - Financial assistance provided through the lending of Federal monies for a specific
period of time, with a reasonable expectation of repayment. Such loans may or may not require
the payment of interest.

F. Guaranteed/insured Loans - Programs in which the Federal government makes an arrangement
to indemnify a lender against part or all of any defaults by those responsible for repayment of
ioans.7'8

 

 

 

 

6 /bid., pp. 1-2. The CFDA identifies each assistance category with a capital letter (A through O).

7 Examples of recipients of federal direct and guaranteed/insured loans are students homeowners small
businesses and farmers

8 insurance is an additional category of financial assistance, although one that does not result in an immediate
financial transfer. This category includes such programs as bank deposit insurance, pension guarantees disaster
insurance (fiood, crop), and terrorism and other security-related risks The CFDA defines the insurance category as
"Financial assistance provided to assure reimbursement for losses sustained under specified conditions Coverage
may be provided directly by the Federal government or through private carriers and may or may not involve the
payment of premiums." We have not found a census-guided federal insurance program and so that category is not
part of this analysis

PTX-772 8 Of 47

in Fiscal Year (FY) 2017, the federal government provided $4,767,768,000,000 in direct
domestic financial assistance programs across the above six categories an amount equal to
24.9 percent of Gross Domestic Product (GDP).

0 Of that total, $2,360,015,000,000 were direct payments to individuals and
$674,700,000,000 were grants primarily to state and local governments9

0 in addition, in FY2017 the federal government made commitments for guaranteed
loans totaling $530,195,000,000 and direct loan obligations of $180,041,000,000.10

 

 

 

 

 

 

Federal Domestic Assistance by Category, FY2017
Direct Payments to $2,360,015,000,000
individuals
Gra ntS $674,700,000,000
Guaranteed Loans $530,195,000,000
Direct Loans $180,041,000,000
Total $4,767,768,000,000

 

 

 

 

B. The Role of Census-derived Datasets in Guiding the Distribution of Federal
Domestic Assistance

Articie 1, Section 2 of the Constitution mandates a Decennial Census for the purposes of
apportioning seats in the House of Representatives. in January 1790, Representative James
l\/|adison proposed (and Congress adopted) an amendment to the Census Act of 1790 to include
questions on population characteristics beyond those needed for apportionment so that
Congress might ”adapt the public measures to the particular circumstances of the community."
Agreeing with i\/iadison, Congress added questions on race, gender, and age. Ever since, the
Decennial Census has carried questions beyond those required for apportionment.11

 

9 Figures from Historical Table 6.1 - Composition of Outlays: 1940-2023 of “Budget of the United States
Government, Fiscal Year 2019," February 2018, available at ht‘tps:;’fwww.Wi‘iitehouse_govpr-
coritent;'uploads/ZOlS;'GthlstUBz]-fy2019.xlsx.

10 Office of i\/ianagement and Budget, ”Analyticai Perspectives Budget of the United States Government, Fiscal
Year 2019,” Supplementai i\/iaterials February 2018, Table 19.8: Direct Loan Transactions of the Federal
Government and Table 19.9: Guaranteed Loan Transactions of the Federal Government, available at
https:.i';‘WWW.whitchoL:se.govi'ornbfanalvt`rcai-perspecli\.res;".

11 Up through 1930, every household Was required to answer each Decennial Census question. Sampling began in
1940. in 1960, most census questions were placed on the "long form" that went to a sample of households in
2005, the "long form" questions were shifted to the new American Community Survey, which had been in
development for about a decade.

PTX-772 9 of 47

For nearly 230 years Congress has used the data from the Decennial Census questions to guide
the design and implementation of public policies and programs l\/loreover, from 1790 to the
present, the large size and considerable complexity of the Decennial Census has regularly
catalyzed significant advances in the statistical and survey sciences

As directed or authorized by Congress a substantial portion of federal domestic assistance is
geographically distributed to state and local governments households businesses and
nonprofit organizations based on statistics derived from the Decennial Census Congress
recognizes that the appropriate, equitable distribution of certain forms of financial assistance
should be guided by demographic and economic data at various levels of geography.

As the Decennial Census is carried out once a decade and collects data on a small number of
demographic characteristics (such as household size and relationships housing tenure, sex, age,
race, ethnicity), Congress also recognizes that the decenniai numbers on their own, are not
appropriate to guide the fair, equitable distribution of federal financial assistance. As a result,
Congress has authorized a series of more current and more broadly descriptive datasets
derived from the Decennial Census and made possible by the scientific advances mentioned
above.

l refer to these as "census-derived datasets." i have identified about 320 federal domestic
assistance programs that use census-derived data to distribute about $900 billion in FY2016.12

With the development of these new datasets over the course of the last century and with the
extraordinary expansion of federal financial assistance in the last half-century, Congress has
specified or authorized these new datasets be used to guide the appropriate, fair geographic
distribution of federal funds

Census-derived data may guide the distribution of federal assistance program funds in any of
four ways

0 First, a program may use census-related data to define its eligibility criteria, that is
to determine which organizations or individuals can receive funds For instance, for
several Department of Agriculture (USDA) assistance programs eligible recipients
must be in a rural area, ”rural" being defined as ”any area other than a city, town, or
unincorporated area that has a population of greater than 20,000 inhabitants."13 To
be eligible to receive payments from HUD’s Rent Supplements Program (14.149), a
household must be ”low income," defined as earning 80 percent or less of area
median family income (Ai\/iFl).14

0 Second, a program may use census-related data in one or more formulas that
geographically allocate funds among eligible recipients across the nation. For
instance, HUD’s Community Development Block Grants/Entitlement Grants Program

 

12 Numbers in this range will be cited in forthcoming reports #3-6, described on p. 5.

13 7 USC 1991(a)(13)(C). This section provides multiple definitions of "rurai," each applicable to a distinct set of
programs

14 42 USC 1437a

PTX-772 10 of 47

(14.218), a formula grant program, allocates funds to metropolitan cities and urban
counties on the basis of population size, extent of poverty, extent of overcrowding,
growth |ag, and age of housing share.15

0 Third, a program may make funding decisions on the basis of selection preferences
using census-related data to score project applications So, for instance, the
Department of Transportation's Federal Transit - Capital investment Grants (20.500)
selects projects in part, based on population density,16

0 Fourth, census-related data may be used to in formulas that determine interest
rates for federal loan programs USDA's Water and Waste Disposal Systems for Rurai
Communities (10.760) sets interest rates on the basis of area median household
income.17

i have identified 32 census-derived datasets used by the federal government to
geographically distribute financial assistance, (See schematic on next page.)

Six datasets can be considered foundationai. The remaining 26 datasets are extensions of
these.

One foundational dataset is the Census Bureau's Urban-Rurai Classification of every census
tract based on Decennial Census population density. (The minimum density for an urban
designation is 1,000 persons per square mile.) The Census Bureau publishes the Urban-Rurai
Classification once a decade (in the year ending in ”2"). This classification is the primary basis
for seven other geographic classifications in the extension group. it is the only census-derived
dataset that relies solely on decenniai numbers.18

The other five foundational datasets are multivariate-that is, they provide census-derived data
on multiple socioeconomic variables such as race, age, poverty, occupation, and housing costs

Two of these are augmented datasets The Census Bureau constructs annual Population
Estimates and Housing Estimates by augmenting decenniai population and housing numbers
with more recent data, primarily from vital statistics and tax records For example, the Census
Bureau annually updates Population Estimates by taking the previous year's numbers (starting
with the decenniai year) and adding births, subtracting deaths and estimating net domestic
and international migration.19

l Deaths ]

 

 

[Populatron] Births
Base

 

 

 

Migration ` |Popuiatronl

Estimate

 

15 42 USC 5306

16 49 USC 5309

17 7 CFR 1780.13

18 Detailed information on the Census Bureau's Urban-Rurai Classification, including methodology, is available at
litEps:ffww\.v.census_gcingeojreferencefurban-ri_lral.html.

19 Detailed information on the Census Bureau's Population and Housing Unit Estimates including methodology, is
available at https;,ffwww.censusgovfprogralits-surve'ys,"popest.html.

10
PTx-772 11 of 47

Census-derived Datasets for Distributing Federal Financial Assistance

 

Decennial Census

 

 

 

Foundation

Geographic Classifications

 

 

Urban-Rurai Ciassification

 

 

 

 

 

 

Niultivariate Datasets

 

Augmented Datasets

Household Surveys

 

Population Estimate§
Housing Estimates

_ American Community Survey

 

lt
1

Current Population Survey

 

 

Consumer Expenditure Survey

 

 

 

 

Extension

Geographic Classifications

 

Core-basec£ Statistics-il Areas (OMB)
Rurai-Urban Commuting Areas (ERS]
Frontier and Remote Areas (ERS}
Rurai-Urban Continuum Codes {ERS}
Urban influence Codes lERSj

NCHS Urban-Rurai Classification (NCHS)

SmelE Labor Market Areas (BLS)

 

 

 

$tandard Economic indicators

\|Health Professions $hortage Areas (HRSA)

 

Consumer Price index lBLS)

Personal income (BF_A}

Per Capita income {BEA)

i_ocal Area Unemploymer\t Statistics lBLS]

 

Poverty Thresholds (Census)

 

 

 

 

Agencies Responsible for Census-Derived Datasets

1

 

Program-specific indicators
Program Eligibility
Area Nledian Family income (HUD}
State Niedian income (ACF)
Poverty Guidelines (ASPE)

Persistent Poverty Counties (ERS}
Lower living Standard income Level {E`FA]

`E'hrif'ty Food Plan (CNPP}
index of Medical Underservice (HRSA]

 

 

 

Funding Allocation
Federal Medical Assistance Percentage [ASPE]
Small Area income and Poverty Estimates [Census]
Fair Market Rent (HUD}
Renewai Funding inflation Factors [HUD}
Annual Adjustment Factors lHUD}
Geographic Practice Cost Index (CMS)

 

 

 

 

ACF Administration for Children and Famiiies, Department of Health and Human Services [HHS)
ASPE Asst. Secretary for Policy and Evaluation, Hi-|S

BEA Bureau of Economic Anaiysis, Department of Commerce

BLS Bureau of Labor Statistics Department of Labor (DOL}

Census Census Bureau, Department of Commerce
CMS Center for Medicare and Medicaid Services HHS

CNPP Center for E\iutrition Policy and Promotion, Department of Agriculture {USDA)

ERS Economic Research Service, USDA

ETA Employment and Training Ad ministration, DOL

HRSA Health Resources and Services Administration, HHS

HUD Departmentof Housingand Urban Development
NCHS National Center for Health Statistics i-EHS
OMB Office of Management and Budget, White House

11

PTX-772 12 of 47

it uses a similar method to annually update Housing Estimates Each of the variables in
Population Estimates and Housing Estimates is on the decenniai data collection form.

Population Estimates are frequently used directly to determine funds distribution, for instance,
according to each state’s share of the most recent U.S. population total. They also enable the
creation of economic indicators that allow geographic areas to be compared regardless of size,
A good example is state Per Capita income (PC|), which is determined by dividing state Personal
income by state population (from Population Estimates).

The remaining three foundational datasets are produced through ongoing household surveys
that collect information on demographic variables not on the decenniai questionnaire (such as
income, health insurance coverage, and housing costs). The Census Bureau relies on the
Decennial Census to design and implement the American Community Survey (ACS), the Current
Population Survey (CPS), and the Consumer Expenditure Survey (CEX).20 lt does so in five ways
as described in the table on the next page.

The two augmented datasets and the three household surveys are intertwined in particular,
the international in-migration component of Population Estimates comes from the ACS.21 At
the same time, Population Estimates are used as controls in the design and implementation of
the household surveys

The six foundational datasets enable the creation of 26 other census-derived datasets in three
categories:

o Geographicai classifications - The designation of particular sets of geographic units
(such as census tracts and counties) on the basis of some combination of population
density (e.g., urban/rurai), population size, and commuting patterns (e.g.,
metropolitan and micropolitan statistical areas). Each of the seven geographic
classifications in the extension group make use of the Urban-Rurai Classification and
one or more of the multivariate datasets.

¢ Standard economic indicators - Widely-recognized measures of economic
conditions (such as inflation, personal income, unemployment rate, and poverty
rate) that can be used to guide a multitude of assistance programs

» Program-specific indicators - i\/ieasures of specific economic conditions specifically
created to administer a particular financial assistance program, for example, Section
8 housing vouchers and Title l grants to local education agencies).

 

20 The Census Bureau conducts the CEX on behalf of BLS.

21 Census Bureau, ”i\/|ethodology for the United States Population Estimates: Vintage 2017, Nation, States
Counties and Puerto Rico - April 1, 2010 to July 1, 2017," p. 10, available at https:ffwwwlcensus.gov;'nrograrns-
surveysfpopest;’technical-dowmentatlonfrnethratiology;"£{]“l0-201?;'2017-natstcopr rnetl'r.pdl.

 

12
PTx-772 13 of 47

 

The Roles of the Decennial Census in Househoid Survey Design and Anaiysis

 

Sampling The Census Bureau's i\/iaster Address File (i\/iAF), the underpinning of the
frame Decennial Census operation, provides the frame from Which a survey
sample is drawn.11

 

Sample design The Decennial Census guides sample design in two ways. One is by
delineating the primary sampling units from which samples are to be drawn
and the sampling rates by which they are drawn, The second is to guide
sample stratification, that is the size of subsamples by characteristics such
as race and household composition.23

 

imputation Nonresponses to individual questions are filled in by imputing, or
”borrowing," answers from other households with similar characteristics.14

 

Weighting in preparing survey estimates the Weight of each household's response is
determined in relation to the estimated overall number of households and
the estimated number of residents of similar age, sex, race, and Hispanic
origin, as derived from the Decennial Census through annual population
and housing estimates.15

 

Variance To understand the reliability of any survey result, the survey sponsors need
to produce estimates of variance, or sampling error, which also is based
annual population and housing estimates.26

 

 

 

 

11 See, for example, Census Bureau, “C|1ar)ter3.Frame Developrnent" in ”American Community Survey: Design and
l\/iethodology,” Janua ry 2014.

13 See, for example, Danielle Neiman, Susan King, David Swanson, Stephen Ash, Jacob Enriquez, and Joshua
Rosenbaum, "Review ofthe 2010 Sample Reclesign of the Consumer Expenditure Survey," presented at the ioint
$tatistical i\/ieetings, October 2015.

1“ See, for example, Census Bureau, "Section '10.6.' Ecliting and imputation" in ”American Community Survey:
Design and l\/iethodology,” ianuary 2014.

15 See, for example, Census Bureau, "Chanter 11, Weighting and Eslintation," in ”American Community Survey:
Design and i\/iethodology," ianuary 2014.

16 See, for example, Census Bureau, ”Chapter 14: Estimation of Variance" in ”Cui'rent Population Survey: Design
and Methoclo|ogy ” Technical Paper 66, October 2006.

 

13
PTx-772 14 of 47

 

3. Background: Federal Assistance Programs Anaiyzed

A. introduction - Focus on Federal Programs Guided by Census-derived Allocation
Formu|as

i\/iost census-guided financial assistance programs use census-derived datasets to differentiate
among geographic areas and then, through the four mechanisms discussed earlier (e|igibility,
allocation formu|a, selection preferences interest rate formuia), distribute funds based on
those differentiations. The categories of geographic areas most frequently used are states
urbanized and non-urbanized areas Core-based statistical areas (CBSAs), counties cities and
places

Across the breadth of census-guided programs geographic differences in the accuracy of the
Decennial Census will lead to distortions in the distribution of financial assistance. That said, the
sensitivity of funds distribution to census mismeasurement is by far the greatest for programs
with geographic allocation formulas that rely on census-derived data. Allocation formulas
reflect a continuum of possible outcomes-place on that continuum is determined by specific
statistics often calculated to the one-hundredth or one-thousandth of a percent point. Even
modest geographic differences in census accuracy can lead to changes in funds distribution.

in contrast, program eligibility is much less sensitive to missed coverage because there are only
two possibilities-eligible or not eligible. Unless a census-derived statistic puts an applicant or a
beneficiary on the boundary between these two outcomes the level of inaccuracy has to be
substantial to change the outcome. To take an extreme example, if the Decennial Census failed
to count 30 percent of New York City's population, that geography still would not qualify as a
rural area for the purposes of federal assistance.

Some portion of census-guided programs do not use subnational data to distribute funds-
rather they uniformly apply a national economic indicator across geographies. The Consumer
Price index (CP|) is the most frequently used indicator for this purpose.27 For instance, Census
Bureau Poverty Thresholds and HHS Poverty Guidelines-which are used to determine
beneficiary and grant applicant eligibility-are reset each year based on the CP|. These census-
derived datasets are national in scope and not differentiated by place. Similarly, the CP| is used
each year to uniformly reset the federal reimbursement rate for the National School Lunch
Program for the 48 contiguous states.18 For this group of census-derived programs the
geographic distribution of funding also is not highly sensitive to census inaccuracy.

The plaintiffs in this case contend that inclusion of a citizenship question on the Decennial
Census will lead to significant geographic differences in census coverage and accuracy. They
have asked me to demonstrate the impacts of these differences on the geographic distribution

 

17 The CP| is census-derived in that it is based on the Consumer Expenditure Survey and the ACS, both of Which are
census-derived household surveys

18 See ”School i\/ieals: Rates of Reimbursement," Food and Nutrition Service, USDA, at
httns:ffwww.fns,i.isria.gov!:;chool-rneais¢'@tes-n-)imhurse:nr_=,ni'. in this instance, While the 48 contiguous receive
the same increase, Alaska, Hawaii, and Puerto Rico usually receive a higher cost-of-living adjustment.

14
PTx-772 15 of 47

of certain assistance programs that use census-derived data in their geographic allocation
formulas Three programs analyzed for this purpose, by sponsoring department, are:

Title i Grants to Local Education Agencies, Department of Education (ED)
Supplemental Nutrition Program for Women, infants and Children (W|C),
Department of Agriculture (USDA)

Sociai Services Block Grants Department of Health and Human Services (HHS)

Basic background information on each of these programs is provided in the subsections below.
information elements provided are:

Program name (CFDA #)
Sponsor

Objective

Type of Assistance
Appiicants

Beneficiary E|igibiiity
Authorization
Enrollments

Recent Funding Amounts
Allocation formula(s)
Census-derived Datasets Used in Allocation Formuias19

The analysis of the differential impacts of census mismeasurement is provided in Section 4.

 

19 Unless otherwise noted, information on each program is obtained from the Cata/og ofDomestic Assistance, op.

cit.

15
PTx-772 16 of 47

B. Title l Grants to Local Education Agencies
Program name iCS'-DA fii: Title i Grants to Local Educational Agencies (84.010)
Sponsor: Office of Elementary and Secondary Education, Department of Education30

Obiective: To help local educational agencies (LEAs) improve teaching and learning in high-
poverty schools in particular for children failing, or most at-risk of failing, to meet challenging
State academic standards

Type of Assistance: Formula Grants
Applicants: State and tribal governments States distribute funds to LEAs
Beneficiary E|igibiiity and Aliowable Uses

in a targeted assistance program, children who are failing, or most at risk of failing, to meet
challenging State academic standards in a schoolwide program, ali children in the school.

Use of funds varies depending on whether a school is operating a schoolwide program under
Section 1114 of the ESEA or a targeted assistance program under Section 1115 of the ESEA. A
school With at least a 40 percent poverty rate may choose to operate a schoolwide program
under Section 1114, which allows Title i funds to be combined With other Federai, State, and
local funds to upgrade the schooi's overall instructional program in order to raise the
achievement of the lowest-achieving students; a school that does not meet the 40 percent
poverty threshold may also operate a schoolwide program if it receives a waiver to do so from
the State educational agency (SEA). Al| other participating schools must operate a targeted
assistance program, which provides extra instruction to those children failing, or most at risk of
failing, to meet challenging State academic standards

Authorization: Elementary and Secondary Education Act of 1965 (ESEA), as amended, Title l,
Part A, 20 US Code 6301 et seq.

Enrollments ”The program serves an estimated 25 million students in more than 80 percent of
school districts and nearly 60 percent of ali public schools."31

Recent Funding Amounts31
FY2010 $14,492,401,000
FY2011 $14,442,927,000
FY2012 $14,516,457,000
FY2013 $13,760,219,000

 

30 Program webpage at |n'tns:ffwwwled.gow'nrograrns;’titleipartafinde)<_htrnl.

31 Department of Education, ”Education for the Disadvantaged: Fiscal Year 2019 Budget Request," p. A-12, at
littns:f;‘www?_`ed.gov,'ai)oi_lt,!overviewr'budget;"hudget'_i.B;'EListiiications,-'a-ed.pdf.

31 Education Department, ”Department of Education Budget Tables," available at
https:waw.'l.ed.gov,i;rhouL;‘overview;‘budget;'tables.html.

16
PTx-772 17 of 47

FY2014 $14,384,802,000

FY2015 $14,409,802,000
FY2016 $14,909,802,000
FY2017 $15,386,180,000
FY2018 $15,428,437,000

Allocation formula 5

Title i, Part A funds are allocated through four separate formulas Aii four formulas are based
on the number of children ages 5-17 from low-income families in each LEA.

Other children counted for allocation purposes (”formula child count”) include children in
families above the poverty line receiving Temporary Assistance for Needy Families (the main
Federal-State income maintenance program), children in foster homes and children in local
institutions for neglected and delinquent (N&D) children. Ninety-seven percent of formula
children are from low-income families with the remaining three percent from the second and
third categories33

Eligible LEAs receive funding under one or more of the formulas but the final outcome of the
Federal-State allocation process is a single Title l, Part A award to each qualifying LEA.

Three formulas are based primarily on the number of formula children in each LEA, Weighted by
State per-pupil expenditures for education. Basic Grants are awarded to school districts with at
least 10 formula children who make up more than 2 percent of their school-age population
(defined as children ages 5 to 17) and, thus spread funds thinly across nearly ali LEAs.

Concentration Grants provide additional funds to LEAs in which the number of formula children
exceeds 6,500 or 15 percent of the total school-age population. The Targeted Grants formula
weights child counts to make higher payments to school districts with high numbers or
percentages of formula students To be eligible for Targeted Grants an LEA must have at least
10 formula children counted for Basic Grant purposes and the count of formula children must
equal at least 5 percent of the school age population,

in addition, the statute includes a separately authorized and funded Education Finance
incentive Grants (EFiG) formula. This formula uses State-level ”equity" and ”effort" factors to
make allocations to States that are intended to encourage States to spend more on education
and to improve the equity of State funding systems Once State allocations are determined,
sub-allocations to the LEA level are based on a modified version of the Targeted Grants
formula.i‘4

 

33 Department of Education, "Title | Allocation Formulas," presentation at the National Title | Conference, February
2018, Philadelphia, Pennsylvania, available at
https:!,fwwwled.govfahoutjofficesfiist;‘oese;'ossj’tei:hnicalassist:-znceftitieia|iocationforrnulastilieiconfontzZUlB.p
df.

31 Education Department, ”Department of Education Budget Tables," p. A-15, available at
https'.,ifwww?_`ed.gov;'ai)out!overview;‘butigetjtabies.htnil.

17
PTx-772 18 of 47

in FY2018, the distribution of total funding by formula was:

Basic Grants 41.7%
Concentration Grants 8.8%
Targeted Grants 24.8%
EFiG 24.8%35

Census-derived Datasets Used in Allocation Formuias

in determining allocations under each of the four formulas the statute requires the use of
annually updated Census Bureau estimates of the number of children from low-income families
in each LEA. There is roughly a 2-year lag between the income year used for LEA poverty
estimates and the fiscal year in which those estimates are used to make Title l allocations For
example, the fiscal year 2016 allocations were based on LEA poverty estimates for 2014. The
Department transfers a small amount of funding from the annual Title | appropriation to the
Census Bureau to finance the preparation of these LEA poverty estimates36

The Census Bureau annually prepares the Smail Area income and Poverty Estimates (SA|PE) for
use in the allocation of Title i grants to LEAs SA|PE makes estimates at the levels of state,
county, and school district. Census-derived data sources for the estimation process include
Population Estimates the American Community Survey, and Personal income (which in turn is
based in part on the ACS).37 The ACS in turn is reliant on the Decennial Census and Population
Estimates as described earlier.38

 

35 /bid., p. A-17.

36 Department of Education, ”Education for the Disadvantaged: Fiscal Year 2019 Budget Request," pp. A-15-16, at
https:f;’wwa_ed.gov/ahouLfoverview;’buclget/budgell§§f]ustificationsfa-ed.pdf.

37 Census Bureau, “SA|PE i\/iethodology," at iittns:waw.census.govjprograrns-surveys/saine;‘ter;linica|-
documentedion;'niethodology.html.

38 Census Bureau, "American Community Survey: Design and i\/|ethodology," January 2014, at

h ltns:,i',-’www.census.gov!r,\rograms-survevs,’acs;‘rnetnodoio;-',W'design-and-niethodology,l'itrnl.

18
PTx-772 19 of 47

C. Supplemental Nutrition Program for Women, infants and Children (W|C)

Program name (CFDA #): Supplemental Nutrition Program for Women, infants and Children
(10.557)

Sponsor: Food and Nutrition Service (FNS), Department of Agriculture39

Objective: To provide low-income pregnant, breastfeeding and postpartum women, infants
and children to age 5 who have been determined to be at nutritional risk, supplemental
nutritious foods nutrition education, and referrals to health and social services at no cost.

Type of Assistance: Formula Grants

Applicants: Each state receives funds A local agency is eligible to apply to the state agency to
deliver locally the services of the WiC Program, provided that: (1) it serves a population of iow-
income women, infants and children at nutritional risk; and (2) it is a public or private nonprofit
health or human service agency.

WiC operates through 1,900 local agencies in 10,000 clinic sites Nearly all states administer
their Supplement Food programs through a retail food delivery system of approximately 47,000
authorized retailers nationally.40

Beneficiary Eligibiiity: Pregnant, breastfeeding and postpartum women, infants and children up
to 5 years of age are eligible if: (1) they are individually determined by a competent
professional to be in need of the special supplemental foods supplied by the program because
of nutritional risk; and (2) meet an income standard, or receive or have certain family members
that receive benefits under the Supplemental Nutrition Assistance, l\/ledicaid or Temporary
Assistance for Needy Families Programs They must also reside in the state in which benefits are
received.

”Low-income" is defined as at or below 185 percent of the U.S. Poverty income Guidelines. For
the period ofJuiy 1, 2016 to June 30, 2017, this represented $44,955 for a family of four.“1

State agencies have the option to limit WiC eligibility to U.S. citizens/11

Authorization: Child Nutrition Act of 1966, as amended, Section 17, 42 USC 1786. Healthy,
Hunger-Free Kids Act of 2010, Public Law 111-296, 7 USC 1746.

 

33 WiC program Website at htLns:waw.fns.usda,gov,fwic,?won‘len-infants-anci--ci'iildren~wic.

40 Congressional Research Service, ”A Primer on WlC: The Special Supplemental Nutrition Program for Women,
infants and Children," Report R44115, April 7,2017, available at

https;j',-'Www.everycrsrenort_corn;'files,-"ZOl?U"-l[l? R44115 6016e730|390370b2d?2;=.71fa£ieOdBc`?OZS§d?Bea.pdl.
41 U.S. Department of Agriculture, "2019 President's Budget: Food and Nutrition Service," February 2018, p. 32-64,
available at itttps:j;‘www.ohpa.ustla.govi’Hfns,?.O'lQnotes.pr;lf.

42 7 CFR 246.7(€)(2)

19
PTx-772 20 of 47

Enrollments: in 2016, 7.7 million people participated in WiC each month, on average-18
million women, 1.8 million infants and 4.0 million children under 5. Average monthly
participation has declined steadily since 2010, when it was 9.2 miliion.43

Recent Funding Amounts:44

FY2015 $6,670,377,000
FY2016 $6,730,000,000
FY2017 $6,512,698,000
FY2018 $6,501,000,000
Allocation formula(s)

Two types of WiC grants are provided to each state, The first is for Nutrition Services and
Administration (NSA) costs to cover the costs of running the program and providing assistance
services The second is Supplemental Food. in FY2018, $2.1 billion was provided in NSA funds
and $4.4 billion for Supplemental Food.

The formula for NSA grants is determined by a per participant formula, adjusted for inflation.

Once NSA grants are made, the remaining funds are allocated as Supplement Food grants They
are apportioned by each state’s share of the nationwide number of infants and children ages 1-
4 at or below 185 percent of poverty. This is considered the ”fair share target funding level."
FNS regulations indicate that to extent funds are available, each state is to receive at least its
prior year grant allocation,' if funds continue to be available, each state’s grant is adjusted for
inflation in food costs; if funds continue to be available, each state receives funds up to its fair
share target funding ievel.45

Census-derived Datasets Used in Allocation Formulas

in the fail of each year, FNS publishes a memo of ”State-Level Estimates of infants and Children
[Ages 1-4] At or Beiow 185 Percent of Poverty" based on American Community Survey data
from the calendar year two years prior and for use in the upcoming fiscal year, For instance, in
September 2015, FNS published 2013 state-level estimates for use in FY2016.46 The ACS in turn
is reliant on the Decennial Census and Population Estimates as described earlier.47

FNS uses the census-derived Thrifty Food Plan to determine food cost infiation.48 That inflation
is based on the Consumer Price index (CPi) for specific food items. The food component of the
CPi in turn is based the Consumer Expenditure Survey.

 

43 /bid., p. 32-73.

44 lbid., p. 32-60. FY2015 data from the 2018 FNS budget request.

45 7 cFR 246.16(c)

46 See FNS, ”WiC Funding and Program Data" at lntps:ffwww.fns.usda.govi'wicfwic-funding-and-prngrarn-clata.
41 Census Bureau, "American Community Survey: Design and iViethodoiogy," January 2014, at

48 See FNS, "USDA Food Plans: Cost of Food” at i~ittps:!!www.cnpn.usda.gow'USDAFoc)ciPl:srisCostoiFood.

20
PTx-772 21 of 47

D. Sociai Services Block Grants

Program name jCFDA fii: Sociai Services Block Grant (93.667)

Sponsor: Office of Community Services Administration for Children and Families (ACF), HHS49

Ob`|ective

To enable each State to furnish social services best suited to the needs of the individuals
residing in the State. Federal block grant funds may be used to provide services directed toward
one of the following five goals specified in the law: (1) To prevent, reduce, or eliminate
dependency; (2) to achieve or maintain self-sufficiency; (3) to prevent neglect, abuse, or
exploitation of children and adults; (4) to prevent or reduce inappropriate institutional care;
and (5) to secure admission or referral for institutional care when other forms of care are not
appropriate.

Type of Assistance: Formula Grants
Appiica nts: States and territories
Beneficiary E|igibiiity

Each eligible jurisdiction determines the services that will be provided and the individuals that
will be eligible to receive services

According to HHS, ”Service categories most frequently supported by SSBG include child care,
child welfare, services for persons with disabilities case management services and protective
services for adults."50

Authorization: Title XX of the Sociai Security Act

Recipients: in FY 2014 (the latest yearfor which data are available), about 30 million people
received services supported at least partially by SSBG funds51 ACF has a set of detailed state
profiles for FY2015 on SSBG recipients and type of use.52

Recent Funding Amounts: in FY2017, $1.574 billion in SSBG funds was distributed to the 50
states plus the District of Columbia. in FY2018, the amount was $1.579 billion.33

Allocation formulaisi: Funds are allocated based on each state’s share of total population for
the 50 states and the District of Columbia ”as determined by the Secretary [of Health and

 

43 Program home page at i'ittns:ffwww.acf.hhs.govfocs,/prc)grai'ns;'ssbg.

30 ACF, ”SSBG Fact Sheet," at https:f;‘www.acf.hhs.go\rjocsfr_esourcefssbg~fact-sheet.
51 Ibid.

52 ”Fiscal Year 2015 ssBG stare Profile" at
intsz:;‘jwww,acf.hhs.gov;’sites!defaL:itfiiies/ocs!rrat ssi)g state data fy2015 O.pdf.
53 ACF, "FY 2019 Justification of Estimates for Appropriations Committees," p. 259, at
https:;‘fwww.acf.hhs.p_ow'siles;‘riefauii'{fiies!oiab!acf master ci acf iinai 3 19 0.pdf.

21

PTX-772 22 of 47

Human Services] (on the basis of the most recent data available from the Department of
Commerce)."34

Census-derived Datasets Used in Allocation Formulas

Population Estimates are used to determine each state’s allocation of SSBG funds The
calculation of Populations Estimates is based on the Decennial Census and adjusted each year
in part basis on international migration as calculated by the American Community Survey.35
The ACS in turn is reliant on the Decennial Census and Population Estimates as described
earlier.56

 

34 42 USC § 1397b

33 Census Bureau, ”i\/iethodology For The United States Population Estimates: Vintage 2017, Nation, States
Counties and Puerto Rico - April 1, 2010 to July 1, 2017," at https:f;'Wwa_census.govfprograms-
surveys;‘popest{tecnnicai-ciocurnentatiom'metiiodoiogvf2010-2017;`2017-natstcopr-meth.nclf.

33 Census Bureau, "American Community Survey: Design and iViethodoiogy," January 2014, at
https:,-§iwww.census.gow‘programs-survevs!acsfr'nethodoiogvi'dresign-and-rnethodoiogv.hi.ml.

22
PTx-772 23 of 47

4. Estimated impact of the inclusion of a Citizenship Question on the
Geographic Distribution of Federal Domestic Assistance

in this section, l demonstrate the nature of the fiscal impacts of the inclusion of a citizenship
question on the 2020 Census on the distribution of federal domestic assistance. i do so by
illustrating the effects that different scenarios of differential undercounts would have on the
distribution to states of funds from five programs with relatively straightforward census-
derived allocation formulas- Title l Grants to LEAs WiC, and SSBG.

l begin by describing my assumptions and general methodology. i then discuss the general
effects of an undercount on census-derived datasets and geographic allocation by formula. l
then show the impacts of a citizenship question on each of the five programs

A. Methodoiogy

i\/|y analysis relies on the estimates provided to the plaintiffs by retained expert Prof. Bernard
Fraga regarding the percent of residents missed in each state due to the inclusion of a
citizenship question on the 2020 Census questionnaire. Prof. Fraga provides three numbers for
each state - a 2020 baseline population projection (that assumes no citizenship question) and
an estimate of percent of population undercount in each of two scenarios if the citizenship
question is included. These scenarios are:

1. 5.8 percent non-response in households with at least one non-citizen ‘
2. 5.8 percent non-response in households With at least one non-citizen, with a non-
response follow-up (NRFU) success rate of 86.63 percent

in each of my program analyses the baseline case is actual FY2016 funding by state.37 l then
calculate the impact on each state of each of the undercount scenarios as if they occurred in
the 2010 Census Actual appropriations of course, are not known for years subsequent to the
2020 Census

The three programs analyzed rely on state share of a U.S. population total (Titie l-children
ages 5-17 in poverty, WiC-infants and children ages 1-4 at or below 185 percent of poverty,
SSBG-total population).

The estimation methodology for Title i grants included sequential calculations of:

0 each state’s percent share of population under the baseline 2020 scenario and the
four undercount scenarios

0 each state’s ratio of revised share to baseline share under each scenario,

0 each state’s percent share of children ages 5-17 in poverty in 2014 (most recent year
before start of FY2016),38

 

31 Data on FY2016 grants by state for Title i and SSBG were obtained from USASpending.gov and for WiC, from
”WiC Program Grant Leveis by State agency" at httns:,'!www.fnsusda,govfwic!wic-funding-and~nrogram-data.
31 Obtained from the Census Bureau's SA|PE interactive data tool at _i}_t__tp§_: www,cen:aus.. ov data-
toois!den'ro;’saipejsaipe.iitrnl?s appl\larne=saipe&map vear$elector=ZUl6&:'11£11) geoSeiector=aa c.

23
PTx-772 24 of 47

o each state’s revised percent share of children ages 5-17 in poverty under each
scenario (muitipiying actual share by ratio of revised population share to baseline
population share),

0 each state’s ratio of revised share of children ages 5-17 in poverty to baseline share
under each scenario,

0 each state’s percent share of actual FY2016 grant spending,

0 each state’s percent share of FY2016 grant spending under each scenario
(muitipiying actual share by ratio of revised share of children ages 5-17 in poverty in
FY2016 to actual share),

0 each state’s grant under each scenario (muitipiying the revised share by the actual
total FY2016 spending), and

0 the difference between the actual and revised state grant under each scenario.

The estimation methodology for WiC grants included sequential calculations of:

0 each state’s percent share of population under the baseline 2020 scenario and the
four undercount scenarios

0 each state’s ratio of revised share to baseline share under each scenario,

0 each state’s percent share of children ages 0-4 at or below 185% of poverty per FNS
memo for use in FY2016,59

0 each state’s revised percent share of children ages 0-4 at or below 185% of poverty
under each scenario (muitipiying actual share by ratio of revised population share to
baseline population share),

0 each state’s ratio of revised share of children ages 0-4 at or below 185% of poverty to
baseline share under each scenario,

0 each state’s percent share of actual FY2016 grant spending,

0 each state’s percent share of FY2016 grant spending under each scenario
(muitipiying actual share by ratio of revised share of children ages 0-4 at or below
185% of poverty in FY2016 to actual share),

0 each state’s grant under each scenario (muitipiying the revised share by the actual
total FY2016 spending), and

0 the difference between the actual and revised state grant under each scenario.

This analysis includes only WiC Food Supplement grants not Nutrition Services and
Administration (NSA) grants the geographic distribution of which is not census-derived.

The estimation methodology for SSBG included sequential calculations of:

0 each state’s percent share of population under the baseline 2020 scenario and the
four undercount scenarios
0 each state’s ratio of revised share to baseline share under each scenario,

 

39 Debra Whitford, ”2013 State-Leve| Estimates of infants and Pre-School-Age Children at or Below 185 Percent of
Poverty," September 1, 2015, available at iiti'ps:]/fns-prod_a;_t_r_rg_ecitte.netfsitesfdefault,f_f_i__i_es/Wir.fZU'l3%20_5_§3_;_@;
|.evel-Estimates-oi-lnfontS-ar'itl-F’re-Schooi Age-Chiiciren-at-or%ZU,...pdi.

24
PTx-772 25 of 47

0 each state’s percent share of actual FY2016 grant spending,

0 each state’s percent share of FY2016 grant spending under each scenario
(muitipiying actual share by ratio of revised population share to baseline population
share),

» each state’s grant under each scenario (muitipiying the revised share by the actual
total FY2016 spending), and

0 the difference between the actual and revised state grant under each scenario.

l assumed that each of Prof. Fraga’s scenarios affected each population age group similarly,
Without revision. For example, for the purposes of the WiC analysis a 5.8 percent undercount
of ali non-citizens is taken to mean a 5.8 percent undercount of non-citizen children ages 0-4.60

 

30 For each program, the methodology includes a slight adjustment after each round of population and grant share
estimation to ensure that sum of shares equals 100.00000%. For Title i, the largest adjustment Was 1/1000 of a
percent; for WiC, 3/1000 of a percent; and for SSBG, 1/10000 of a percent.

25
PTx-772 26 of 47

B. Estimated impacts of an Undercount on the Geographic Distribution of Funds
from individual Domestic Assistance Programs

Each of the following subsections provides a table identifying the states that would lose
program funds under provided two scenarios and the size of that loss for the fiscal year
analyzed, followed by discussion.

i.Tit|e i Grants to Local Education Agencies

The table below indicates that California would have been at risk of losing Title l LEA grant
funding in FY2016 under each of the two scenarios based on a 5.8% undercount of non-citizens
i\/lore specifically, California would be one of 12 states losing grant funds; it would account for
52% of the total loss among the 12 states,' and its loss would equal 0.1-0.9% of its actual grant.

if either of the differential undercount scenarios is realized in the 2020 Census and if
current program allocation formulas and funding levels remain similar over time, such a
differential undercount would cause many of these same states to lose money from this
program in the 2020$ at approximately the same order of magnitude as the losses set forth
in the table below.

Change in Ailocation of Titie i LEA Grants due to
Census Undercount, by State, FY2016 -- Ranked

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FY2016 Grant 5`83`.3.1}€“°"` 318% Ucmn‘

citizens citizens + NRFU

California 5 1.749,000,363 $ (15,278,566) $ (2,028,420)
Texas $ 1,367,579,292 $ (6,281,372) $ {833,930)
New York $ 1,140,729,371 5 (4.081,573) $ (541,880)
Fior§da 5 802,560,933 3 (1,437,825) $ {190,889}
New}ersev $ 343,129,691 5 (1,058,374) $ {140,512)
Nevada $ 120,121,711 S (601,183) $ (79,815)
Arizona $ 344,902,908 $ (530,756) S (70,464)
Hawaii $ 49,903,423 S (110,966) $ (14,732)
Washington $ 242,701,346 5 (87,`233) $ (11,581)
Maryland $ 206,626,467 $ (41,825] $ (5,553)
ii|inois $ 682,473,823 5 (36,997) 5 (4,912)
Massachusetts $ 238,963,767 $ (13,244) 5 {1,758)

 

 

26
PTx-772 27 of 47

ii.Suppiementai Food Grants Supplemental Nutrition Program for Women, infants
and Children (W|C)

The table below indicates that California would have been at risk of losing WiC Supplemental
Food grant funding in FY2016 under each of the two scenarios based on a 5.8% undercount of
non-citizens. l\/iore specifically, California would be one of eight states losing grant funds; it
would account for two-thirds of the total loss among the eight states; and its loss would equal
0.1-0.8% of its actual grant.

if either of the differential undercount scenarios is realized in the 2020 Census and if
current program allocation formulas and funding levels remain similar over time, such a
differential undercount would cause many of these same states to lose money from this
program in the 2020$ at approximately the same order of magnitude as the losses set forth
in the table below.

Change in Fair Allocation of WiC Supplemental Food
Grants due to Census Undercount, by State, FV2016 --

 

 

 

 

 

 

 

 

 

 

 

 

 

Ranked
FY2016 Grant 5`334 .UC now Tr".B% UC non-
cit:zens citizens + NR¥U
California $ 794,007,60§ $ (6,411,831i $ (850,759)
Texas 3 343,031,,514 $ (1,348,106) $ (178,875}
New¥ork 5 355,447,937 $ (1,035,875) $ (137,446)
Fiorida 5 262,440,234 5 (295,665) $ {39,231)
New.lersey $ 110,294,193 $ (266,955) $ {35,421)
Nevada 3 34,626,614 $ (150,'348) $ (19,949}
Arizona 5 103_,737_,067 $ (90,6'39) 5 (12,027}
Hawaii 5 20,646,627 $ (32,187} $ (4,271]

 

 

PTX-772 28 of 47

27

iii. Sociai Services Block Grants (SSBG)

The table below indicates that California would have been at risk of losing SSBG funding in
FY2016 under each of the two scenarios based on a 5.8% undercount of non-citizens i\/iore
specifically, California would be one of 12 states losing grant funds; it would account for 53% of
the total loss among the 12 states and its loss would equal 0.1-0.9% of its actual grant.

if either of the differential undercount scenarios is realized in the 2020 Census and if
current program allocation formulas and funding levels remain similar over time, such a
differential undercount would cause many of these same states to lose money from this
program in the 20205 at approximately the same order of magnitude as the losses set forth
in the table below.

Change in Ailocation of Sociai Services Block Grants
due to Census Undercount, by State, FV2016 -- Ranked

 

 

 

 

 

 

 

 

 

 

 

 

 

male Grant 5'83`:3 1413 now .5'.8%13€ mm-

citizens citizens + NRFU

California 5 191,676,231 3 (1,683,013) $ (223,450)
TEXas $ 134,505,064 $ (623,8~55) $ (82,828)
NeW York $ 96,931,926 $ (351,201} S (46,528)
i=iorida s 99,260,163 s 1132,317) s (24,206)
New jersey 5 43,863,741 S {137,277) $ (18,226)
Nevada $ 14,155,291 $ (71,482) $ {9,491)
Arizona $ 33,434,253 $ (52,963) $ {7_,032)
Hawaii $ 7,009,977 $ (15,904) $ {2,112)
Washington $ 35,119,289 $ (14,209) $ {1,387)
Marv:anci s 29,419,399 s (7,285) s (967)
illinois $ 62,97{),158 $ (6,266) $ (832i
Massachusetts S 33_,269,517 $ (3,351) $ (445}

 

 

 

 

 

 

28
PTx-772 29 of 47

5. Conc|usion

in sum, it is my opinion, held to a strong degree of professional certainty, that for programs
with allocation formulas based on a state’s population relative to the nation, and assuming
allocation formulas and funding levels remain similar, a differential Decennial Census
undercount would lead to measurable fiscal losses for those states with percentages of non-
citizens above the nationwide average.

PTX-772 30 of 47

29

Other sources considered but not relied upon:

 

Juan Carlos Suarez Serrato and Phiiippe Wingender, Estimating Local Fiscal i\/iultipliers; Working
Paper 22425, National Bureau of Economic Research (July 2016),
http://WWW.nber.org/papers/W22425.pdf.

Formula Grants; Effects of Adjusted Population Counts on Federal Funding to States U.S.
General Accounting Office (February 1999), https://WWW.gao.gov/assets/230/226956.pdf.

Christopher Warshaw, The Effect of an Undercount on the Census due to a Citizenship Question
on Population Counts, Apporti'onment, and the Distribution of Po/itical Power in America (Sept.
7, 2018).

30
PTx-772 31 of 47

| reserve the right to amend or supplement my opinions if additional information or materials
become available

l declare under penalty of perjury under the laws of the United States that the forgoing is true
and correct to the best of my knowledge

oATEi) this 1sth pay of september 2018 MH-J’ZELA,¢~F_

ANoRew REAMER

3 1
PTx-772 32 of 47

Appendix

 

 

 

 

 

 

 

~mm~ own mm cas §a>o¢ E H~i..;»:aewq»om._ém ooo.§.mmmm hmm~.:_v.s__.§.._,s.q 5__$¢0_.5 2
B._o>oq ..__, §m.vm_ dcch

33 § o~ cas a~_> >._§m wounded n_=¢._._£ E.,.m =w._§£u _E~ D.m co._§€ _o EEM wSEm §hmm»mm~`~m ESm :EUP_H£ o>_,$otu mc,ES§m 2
ames § _os 5 assess game

:_.mmwm § ~v cas .d<_zu_ 3 §§ =SES §§o&~v¢: >_wcw>£ tm 385 _._ozm_..aon_ so 233 wasn §Bm.~$_~m ocew,s§m .:...:§c_w>aa §§ 35 350 2

>:w>o¢ so §me EH.§N¢ _Se_ 2 newman ew._u_§u §§ _¢.E__.
w".mvm z.._u w ted - 33§:..3 3 u_£y_w camden wo 323 »_m=o:_§.§ t wu~.zm §§“.mmmdq. c£ E_cw€s :0:532 _E:.J?x~_.._am §
mm»m§ ~.. cas >E`Ss=._=a§s_» E§Ee_z:oe£m §§o$.mmms$.mm $S.mee£m §§ §
23 2
23 09 2 E_,e= £_Es_§>> season 5 eeo___d 95 §=_=_o ca esa readings deem sq~`m.~.m.mk?:» §_Q§ zero ceased 333 nn

 

B§m .cu£~s,__.§€_wc

vEEEE E_mw:o\`> cm%=_._o mEB£
.s.>o:o _SE_.E ven .._EE:_~_ meade

:..#.ma

H

 

 

:.

 

 

3

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ez.mma § N¢. 295 §§ 333 EbnE:¢ co owned ~_._~E~o=d wu“Em §.v~ms$\mdm Er.._mo:_ o`u:=,.._:e.__ ,_:oe: m.§.__u_Eu annum
doesn §._ 2
»m.mmmo § o~ 2er E .._Ev__% EE §§ _o wobn§._z F_m:o,:_$m§ 1355 §m`vme`§m_v$ nodo.qw,_ “5._ 2 §§Q_ mcf
§
382 § 2 e§_ SE.._:§E §§ Sam §§ §mm~e$~_~m 525 Z_._~En< E.B_>se:o
m¢_.§o»_ __o mma
ven mm_ etso\_m _w:_.n..>o§w>£o ._._B§ .§E=ov SH~.~S 3:~._0 EPE__B EEEE
wcmm § ~_. Q_Q£S .>cw>oa seize `=co¢=&og mo 353 255 new §§ §§.So_mm .¥..o_m “_§So_w?sn z:__.:§eou
_s=".E_:¥.:w
>emcuv :ozm_=non _nx:n_.._¢ au.__£m
33 § me :& `_._e.a_§R_ E~_§e= 8 esa .§a&.»£?§» §SN\EQ$ §§@ pace m_se.£=ae» _e€$
e _ 1 h
253 Sso_
2 mv§_ B...Enmo cousins 333
33 iu 3 eo£> E¢Ed_.,_e§.m. 82 4 _,a§e_. 333 §§ §§Qo$.$ edmond 25 25
32 _._o§£h=€ n cas
55 5 do SB» x weech ES__§>_ __2
odm.m~< Eu ms w_o£s ___.._z S_aw__w _E.i z z mh.o x E<_>_“_ - 82 §§ §§.§_.mw “%s.>§un .: § EZ=§S_
nEEc>_.d §
R:~Ew.mm@ Eu ma m_o§_.. $§:EK$ m§m §<_>_“_ 553 m_m.m»».dmm.$ $,mm_.»m_ muens._..,§ =,.En_nu<
h~:e$_wm$ Eu ma 233 Eca_e_ss.a 22a §S_E §§ smam§¢~§.m E£_mm._ 30 cadc
?8_2_ § wise ,Gee_>_ .§<§io§ §nm$
5332 § ~,. ».,_¢e_o__¢ §§ 223 . m3 . §§ §§ n s<_`.._s,m message a§ x side §§ _S_..{.,..‘,.» him essex deeds iii s_,_§_zu §§
:___3¢,3 § ~.. 223 §a%=d.e aaa §<§ §§ §_m?.§~.$$ sense .§%:lsse_§a< _§3§
§ etme E £_._.~E>E
%._zs .E__~E»
m ccc wEB=_ 233 ESE~EQ
2 33_ ZNE:S =a:~_=n_og 553 §
sues
§ l §
w_mm iowa § uu»oz m_:E._ow _._oa __< mm_m.uux §
§

 

 

~::Qu._mnc_,._ m:mcmu _m_»co._wt.n_ >a pm~umr<m_m:_.§on_ cn_»muu__< rr>> mEm._wo._n_ wucm~m_mm< _m._muo“_

32

PTX-772 33 of 47

 

_H.B.m£ §.ES E.EE_z d §§
.___ 25 Y_@x u£ § H_Emo:_ wauon

 

 

 

 

 

 

 

 

..~Qm § ~.. §§ § §2.._§ 3 §§ §§ u~§o~`dm,$ §
coram
~_:.S v¢~ § $.n§n 2 ER.E_

23 ._B» .E §§ § § w§.& Bws,_§v..s._u 3 sam F_»_§§§ l §§ §§.RQ$ seem 2253 miss vx§_ma <Q>._ mm
§§ 3=_ _X § guard _mw 33.§ §§ 2 255

22 § 2 223 §§ 5 323qu E=Sz_§ 2 2a ....~.o~ §§ SE_BS% §§ §§ Edam_m..&_ z §§ - E_-§B _E.EQB §§ 535 m

232 35 3 ~_o£> SE.._§S _Ba 3 §§ §§ §§`§.3 §m.mm._ §§ 435 §_.z& __.;_u.£ m
mmi §..~.E §§ §§33.% ,3§_3:

mm.§m .u.w._._ 2 t§_ 42 q§,m~ .§.2 ¢%~_R.i_ B§E_..z §§ §qma.`$§m _§ _§Euz§ § 535 iam 3
§§ send

gm § ~¢ :E ¢£~§S ve 555 §§ §o~...,~.§,~m .. G-,§ SE§=_ E¥_§h§!: mm
G~E.E
§§ 93 §§ § B§§w E._».____._E.._¢

omb § § 233 §§ 5 BB.§F_B §o§_..§ § § 3§=~1§-5§ __o 323 §§ Smmmh;m~$ _ESS¢> . §_z$ ,a__.:___§§ §

 

 

353

 

 

 

 

 

 

 

 

 

 

33

PTX-772 34 Of 47

ANDREW D. REAMER, Ph.D.

George Washington institute of Public Policy areamer@gwu.edu
George Washington University (202) 994-7688

805 21st St., NW Suite 613
Washington, DC 20036

Education

l Ph.D. in Economic Development and Public Policy, Department of Urban Studies and
P|anning, l\/iassachusetts institute of Technology (1987)

0 i\/|aster in City Planning, Department of Urban Studies and Pianning, l\/iassachusetts
institute of Technology (1981)

0 Bache|or of Science in Economics, cum |aude, Wharton Schooi, University of
Pennsylvania (1971)

Professional Experience

Research Professor, George Washington lnstitute of Public Policy, George Washington
University (2011-present)

Focus on policies that encourage and support U.S. economic competitiveness. Areas of interest
include innovation, regional economic and Workforce development, and economic statistics.

Advisory Committees

0 i\/iember, Workforce information Advisory Counci|, U.S. Department of Labor (2016-
2018)

0 l\/|ember, Data User Advisory Committee, U.S. Bureau of Labor Statistics (2009-2018,
chair 2009-2011)

0 l\/iember, National Advisory Committee on innovation and Entrepreneurship, U.S.
Department of Commerce (2016-2018)

¢ l\/Iember, U.S. Bureau of Economic Anaiysis Advisory Committee (2008-present)

0 i\/iember, Statistics Committee, National Association for Business Economics (2013-
present)

0 i\/iember, Pane| on Communicating National Science Foundation Science and
Engineering information to Data Users, Committee on National Statistics, National
Research Counci| (2010-2011)

Publications

0 ”Nationwide Data initiative: Princip|es of Approach to Organizational Design and
Development,” for the US Partnership on i\/iobility from Poverty, April 2018

0 ”Counting U.S. Secondary and Postsecondary Credentia|s," co-author With Center for
Regiona| Economic Competitiveness, for Credentia| Engine, April 2018

PTX-772 35 cf 47

¢ ”Counting for Do||ars 2020: The Role of the Decennial Census in the Geographic
Distribution of Federal Funds - Report #2: Estimating Fiscal Costs of a Census
Undercount to States," i\/iarch 2018

0 ”A Roadmap to a NationWide Data infrastructure for Evidence-Based Policymaking," With
Juiia Lane, The ANNALS of the American Academy of Pol/'tica/ and Social Science, Vo| 675,
issue 1, 2018

v ”Before the U.S. Tariff Commission: Congressional Efforts to Obtain Statistics and
Anaiysis for Tariff-setting, 1789-1916," chapter for Centennia/ History of the United
States Internat/'onal Trade Commission, November 2017

0 ”ToWard A U.S. Competitiveness Strategy," lnnovation$: Technology, Governance,
G/obalization, Policy Design issue, Summer-Fail 2017, Vo|ume 11, issue 3-4

0 ”Counting For Do||ars: The Role of the Decennial Census in the Geographic
Distribution of Federal Funds initial Anaiysis: 16 Largest Census-guided Programs,"
August 2017.

¢ ”Federai Efforts in Support of Entrepreneurship: A Reference Guide," prepared for
the Kauffman Foundation, Apri12017

0 ”BetterJobs information Benefits Everyone," ls$ue$ in Science and Technology, v. 23,
n.1, Faii 2016, pp. 58-63.

0 ”Data Resources to Support l\/|idd|e-Ski|i Workforce Development," research paper
prepared for Committee on the Supply Chain for i\/iidd|e-Ski|i Jobs: Education,
Training and Certification PathWays, Board on Science, Technology and Economic
Policy, National Academy of Sciences, August 2015

» "Ana|yzing Ta|ent F|oW: identifying Opportunities for |mprovement,” With Robert
Sheets and David Stevens, for the Ta|ent Pipe|ine i\/|anagement initiative of the
Center for Education and Workforce, U.S. Chamber of Commerce Foundation, July
2015

0 ”Stumb|ing into the Great Recession: HoW and Why GDP Estimates Kept Economists
and Poiicymakers in the Dark," GWlPP research note, April 2014

0 ”indicators of the Capacity for invention in the United States," research paper
prepared for the Leme|son Foundation, i\/iarch 2014

0 ”The impacts of Technologicai invention on Economic Grthh - A Review of the
Literature," research paper prepared for the Leme|son Foundation, February 2014

0 ”Nationa| Nonprofit Organizations That inspire and Enab|e invention and invention-
based Enterprises," research paper prepared for the Lemeison Foundation, February
2014

0 ”G|oba| Entrepreneurship Week Policy Survey," report, Public Forum institute,
November 2013

0 ”improving Federal Statistics for industry Studies," research paper presented at
industry Studies Association annual conference, Kansas City, |\/lissouri, i\/|ay 2013

¢ ”Using Real-time Labor i\/|arket information on a NationWide Sca|e," policy brief,
Credentia|s That Work initiative, Jobs for the Future, April 2013

Reamer 2

PTX-772 36 Of 47

“Labor i\/iarket information Customers and Their Needs: Customer-Oriented Li\/ii
Product innovation," With Center for Regional Economic Competitiveness, report for
the Customer Consuitation Study Group, Workforce information Council, April 2012
”Economic intelligence: Enhancing the Federal $tatistical System to Support U.S.
Competitiveness,” policy brief, Series on U.S. Science, innovation, and Economic
Competitiveness, Center for American Progress, February 2012

"Say Goodbye to the Survey of Business OWners?," Policy Forum Biog, the Policy
Dialogue on Entrepreneurship, September 26, 2011.

”The Qua|ity of Economic Statistics is About to Erode," Policy Forum B|og, the Policy
Dialogue on Entrepreneurship, September 19, 2011

"Putting America to Work: The Essentia| Role of Federal Labor i\/iarket Statistics,"
article, Ai\/|STAT News, American $tatistical Association, i\/iarch 1, 2011

"The Federal Role in Encouraging innovation: The "|'s" Have it," article, innovation
Policy Blog, December 18, 2010

Congressional and Other Public Testimony

Public

”The Evo|ution of the Federal $tatistical System: implications for Evidence-based
Policymaking," testimony to the Commission on Evidence-based Policymaking, i\/iarch
13, 2017

”The American Community Survey: Approaches to Addressing Constituent Concerns,"
testimony before the Subcommittee on Federal Financial i\/ianagement, Committee
on Homeiand Security and Government Affairs, U.S. Senate, Washington, DC, Ju|y 18,
2012

“The Economic impact of Ending or Reducing Funding for the American Community
Survey and Other Government Statistics," testimony before the Joint Economic
Committee, U.S. Congress, Washington, DC, June 19, 2012

Testimony on the President's FY2012 Budget before the House Appropriations
Subcommittee on Commerce, Justice, Science, and Related Agencies, Washington,
DC, l\/|arch 11, 2011

Presentations

“A Compendium of Federal Efforts to Support Entrepreneurship: Assessment and
impiications," industry Studies Association, i\/iay 26, 2016

“Communicating the American Community Survey's Va|ue to Respondents,"
Committee on National Statistics, National Academy of Sciences, i\/iarch 8, 2016.
”The i\/|ercanti|ist Policy Origins of Federal Economic Statistics Agencies," History of
Economics Society annual conference, June 27, 2015.

”Data Resources to Support i\/|idd|e-Ski|| Workforce Development," Symposium on
the Supply Chain for i\/iidd|e-Skiii Jobs: Education, Training and Certification
PathWays, June 25, 2015,

”Towards a Federal Strategy for U.S. Economic Competitiveness," industry Studies
Association, i\/iay 27, 2015

Reamer

PTX-772 37 Of 47

0 ”i\/iadison's Legacy: Federal $tatistical Products Based on the American Community
Survey," ACS Data Users Conference, iViay 12, 2015

0 ”Stumbling into the Great Recession: HoW and Why GDP Estimates Kept Economists
and Policymakers in the Dark," GW Forecasting Seminar, February 12, 2015

¢ ”Efforts to i\/Ieasure Trade in Va|ue-Added and i\/iap Giobai Va|ue Chains: A Guide,”
industry Studies Association Annual Conference, Port|and, Oregon, |Viay 29, 2014

0 ”Stumb|ing into the Great Recession: HoW and Why GDP Estimates Kept Economists
and Policymakers in the Dark," presented to the U.S. Bureau of Economic Anaiysis
Advisory Committee, Washington, DC, i\/iay 9, 2014

0 ”The i\/ianufacturing Policy Origins of U.S. Economic $tatistical Agencies,"
presentation to the i\/ianufacturing Council, U.S. Department of Commerce,
Washington, DC, Juiy 23, 2013

0 ”A Foundation to i\/ieasure U.S. Economic Competitiveness: Proposais," presented at
”i\/ieasuring Competitiveness: in Search of New i\/ietrics" Luncheon, Bernard L.
SchWartz Program in Competitiveness and Growth Policies, Carnegie Endowment for
international Peace, Washington, DC, June 20, 2013

0 ”Sources and Uses of Federal Labor i\/iarket information: Current Developments,"
presentation to the Reai-Time Li\/i| innovators NetWork, Jobs for the Future, Boston,
i\/|A, April16, 2013

0 ”The Economic Census and its Role in Economic Statistics," 2012 Economic Census
Conference, U.S. Census Bureau, Washington, DC, October 15, 2012

0 ”The Government's Role in Stimuiating Clusters," Workshop: Encouraging the
Commercialization of Research Results and the Utiiization of C|uster i\/iapping
through EU-US Coiiaborations, Center for Transatlantic Re|ations, Johns Hopkins
University, Washington, DC, December 7, 2011

0 ”Emp|oyment and Workforce Data Systems at the Federal Leve|: NeW Developments,
Cha||enges, and Opportunities for Community Co|leges," presented to Reai Time Li\/ii
innovators NetWork, Jobs for the Future, Chicago, iL, November 29, 2011

0 ”Statistics for C|uster Anaiysis: innovations and Opportunities," presentation to the
Taskforce for the Advancement of Regiona| innovation Clusters (TARiC), U.S.
Department of Commerce, Washington, DC October 24, 2011

0 ”Sub-National ST| Statistics: Recommendations for the National Center for Science
and Engineering Statistics," presentation to panel on Developing Science,
Technology, and innovation indicators for the Future, National Academies of Science,
Washington, DC, Ju|y 12, 2011

0 ”Regiona| C|usters and Federal Economic Policy," presentation to i\/|anufacturing
industry Study Seminar, industrial Co|lege of the Armed Forces, Washington, DC,
i\/iarch 22, 2011

0 ”innovations in Federal Statistics: NeW Views on Regions," presented to
Understanding, Using, and i\/iaximizing NeW Federal Data Workshop, iEDC 2011
Federal Economic Development Forum, l\/|arch 20, 2011

Reamer

PTX-772 38 Of 47

”The Changing Landscape of Federal Workforce Statistics: The Context for Reai-Time
Li\/ii," presentation to Credentia|s That Work Workshop, Jobs for the Future,
Washington, DC, i\/iarch 15, 2011

”Putting America to Work: The Essential Role of Federal Labor i\/iarket Statistics,"
presentation to Local Employment Dynamics Partnership Workshop, Washington, DC,
i\/iarch 9, 2011

Hosted Public Events

”innovative Data Sources for Regiona| Economic Anaiysis,” conference and
symposium, Washington, DC, i\/iay 7-9, 2012

”Roundtab|e on Science, Technology, and innovation Data and indicators,"
Washington, DC, June 29, 2011

Public Resource i\/iateria|

“Education and Workforce Data Resources," Li\/i| institute, Fal| 2014

”Pub|ic and Private Sources of Education and Workforce Data," April 2014
”Resources Regarding the American Community Survey (ACS} of the U.S. Census
Bureau " i\/iay-December 2012

 

Reports to C|ients for internal Use

”Federa| i\/ianufacturing Po|icy: An Historical OvervieW," reference paper prepared
for the U.S. Department of Commerce, August 2013

Papers and reports prepared With the University of North Caroiina for ”Eva|uation
and Assessment of Economic Development investments," a cooperative project With
the U.S. Economic Development Administration, October 2011-December 2013
Anaiyses prepared for the Pane| on Developing Science, Technology, and innovation
indicators for the Future, Committee on National Statistics in collaboration With the
Board on Science, Technology, and Economic Policy, National Research Council, April
2011-December 2012.

FeIIoW, Metropolitan Policy Program, The Brookings institution (2006-2010)

i\/ianaged the Federal Data Project, an effort that encouraged the federal government to
produce the current, accurate, detailed geographic data needed by public and private decision-
makers and researchers. Priorities included economic statistics, demographic statistics, and
federal expenditures data. i\/iethods include congressional testimony and briefings, public
presentation"s, Written and oral communications With federal statistical organizations, public
and roundtab|e events, statistical system stakeholder network development, participation in
statistical agency advisory committees, and data product development.

Examples of efforts included:

Reamer

Economic Statistics

PTX-772 39 of 47

”Putting America to Work: The Essential Role of Federal Labor iViarket Statistics"
(2010)

Economic data roundtables With federal statistical agencies, professional and
trade associations, policy research organizations, and federal program agencies
(2008-2010)

Regarding Census Bureau's Local Employment Dynamics program -
congressional briefings, annual conference and leadership meetings, panel
session participation (2006-2010)

”i\/ieasuring Up in a Changing Economy: A Look at NeW U.S. Service Sector Data
and Why it i\/iatters," public event and roundtable (2010)

Who Cares About Economic Statistics," Dismal Scientist, |\/ioody's Economy.com
(2009)

“The Structure of the U.S. Economic $tatistical System: implications for Public
Policy," presentation to the international $tatistical institute conference,
Durban, South Africa (2009)

”|n Dire Straits: The Urgent Need to improve Economic Statistics," Am$tat News
(2009)

”Ensuring Economic Programs Accurateiy Reflect the 21st Century," speech to
the Census Bureau Economic Programs Directorate leadership off-site (2008)
”The Department of Commerce Budget Request for Fiscal Year 2008:
Observations for Consideration," testimony before the House Committee on
Appropriations, Subcommittee on Commerce, Justice, Science and Related
Agencies (2007)

0 Demographic Statistics

O

Reamer

“Surveying for Do||ars: The Role of the American Community Survey in the
Geographic Distribution of Federal Funds" (2010)

”Counting for Dollars: The Role of the Decennial Census in the Geographic
Distribution of Federal Funds" (2010)

”The Federal $tatistical System in the 21st Century: The Role of the Census
Bureau," testimony before the Joint Economic Committee (2009)

“Tempest Over the Census," Brookings editorial (2009)

Prototype database to determine geographic allocation of federal funds
(counties, metros, states) on the basis on census statistics (2008-09)
Prototype tool to provide maps and tables on ”hard-to-count" census tracts
throughout the U.S. (2008-09)

Communications With Oi\/iB and Census Bureau leading to improved decenniai
census enumeration of households in small multi-unit buildings Without
traditional city-style addresses (2006-09)

Census Bureau-data user roundtables on improving Census Bureau's American
Community Survey data products (2007-08)

PTX-772 40 Of 47

o ”Preparations for 2010: is the Census Bureau Ready for the Job Ahead?,"
testimony before the Senate Committee on Homeiand Security and
Governmental Affairs Subcommittee on Federal Financial i\/ianagement,
Government information, Federal Services, and international Security (2007)

o ”The 2010 Census: What State, Local, and Triba| Governments Need to Know,"
Workshop (2007)

0 Federal Spending Transparency and Accountability

o ”i\/|etro Potential in ARRA: An Eariy Assessment of the American Recovery and
Reinvestment Act" (With i\/iark i\/iuro, Jennifer Bradley, Aian Berube, Robert
Puentes, and Sarah Rahman), chapter on transparency (2009)

o i\/|emos to and meetings With Congress and the Office of i\/|anagement and
Budget (Oi\/lB) on the design and implementation of the Federal Financial
Accountability and Transparency Act of 2006 and American Recovery and
Reinvestment Act (2007-09)

o ”Oi\/iB's Congressional l\/iandates to Provide information on Federal Spending,"
presentations to the National Grants Partnership (2007) and National Academies
of Science (2008)

Prepared briefs, articles, presentations, and testimony on federal economic development
policy.

o ”Stimulating Regionai Economies: the Federal Ro|e," presented at Growing
innovation Clusters for American Prosperity symposium, National Academy of
Sciences (2009)

0 Congress Directs EDA to Act on Clusters,” The NeW Repub/ic blog post (With i\/iark
i\/iuro, 2009)

0 ”Clusters and Competitiveness: A NeW Federal Role for Stimulating Regionai
Economies" (With Karen i\/lills and Elisabeth Reynoids, 2008)

0 ”The Department of Commerce Budget Request for Fiscal Year 2008: Observations
for Consideration," testimony before the House Committee on Appropriations,
Subcommittee on Commerce, Justice, Science and Related Agencies (2007)

0 ”The Federal Role in Regionai Economic Development," testimony before the House
Committee on Transportation and |nfrastructure, Subcommittee on Economic
Development, Public Buildings, and Emergency i\/|anagement (2007)

0 ”HoW Economic Change Happens and Why We Resist it," speech before the
Symposium on Change, University of Buffalo Regionai institute (2007)

Deputy Director and Fellow, Urban Markets Initiative, The Brookings Institution (2004-06)

Guided a foundation-funded effort to increase the availability and accessibility of data on urban
neighborhoods Projects managed included:

Reamer 7

PTX-772 41 of 47

Federal data agenda - identifying Ways in Which the federal government can
improve availability and accessibility of statistics for states, metro areas, cities, and
neighborhoods

National infrastructure for Community Statistics - managing a Community of
Practice (CoP) focused on the development of a nationwide infrastructure to provide
Widespread access to data from multiple sources on multiple topics

Urban budgets - creating a tool to ascertain the flow of federal investments by type
of investment and by county

Examples of efforts included:

“To Take a Bite Out of Crime: Safeguard the Census," Brookings Alert (2006)
”Anticipating the Unimaginable: The Crucial Role of the Census in Disaster Planning
and Recovery," Brookings Alert (2006)

”Apportionment in the Balance: A Look into the Progress of the 2010 Decennial
Census ," testimony before House Committee on Government Reform (2006)
”Better Data for Better Decisions: The Va|ue of the American Community Survey to
the Nation,” Brookings Briefings on the Census (2006)

”The Road to 2010: Plans for the 2010 Census and the American Community
Survey," Brookings Briefings on the Census (2006)

”Federal Statistics: Robust information Tools for the Urban investor" (With Pari
Sabety, 2005)

Principal, Andrew Reamer & Associates (full-time 1995-2004, part-time 2004-present)

Promotes sound public policy and effective economic development through three sets of
activities:

Building Capacities for Producing and Using Regionai Socioeconomic Data
indicator Systems Design and implementation
Regionai Economic Development Anaiysis, Strategy, and Program Development

Building Capacities for Producing and Usina Reqiona/ Socioeconomic Data

Determining Public and Private Sector Needs For Socioeconomic Data

o Federal Data Agenda, Urban i\/iarkets initiative, Brookings institution (consultant,
2004). |\/ianaged staff assessments of 30 federal statistical agencies to determine
issues and barriers to providing data useful for urban market decisions, and
priorities for action to address these issues and barriers.

o Socioeconomic Data for Economic Development: An Assessment (With Joseph
Cortright, for U.S. Economic Development Administration, 1999)

i\/iechanisms to Enhance Economic |\/iarkets Through improved Data Development,
Access, and Use

Reamer

PTX-772 42 of 47

o Guides

- Socioeconomic Data for Understanding Your Regionai Economy: A User's
Guide (with Joseph Cortright, for U.S. Economic Development
Administration, 1998)

o Web sites

- WorkforceUSA (adviser to Workforce Learning Strategies, for U.S.
Department of Labor and Ford Foundation, 2002)

- i\/lapstats (adviser to i\/|apstats Working Group, FedStats Task Force, 2000-01)

- EconData.Net (co-developer and -owner, with Joseph Cortright, 1999-
present). Econdata.Net is a portal to 1,000 on-line sources of regional
socioeconomic data, organized by topic and provider. The site has 14,000
visitors monthly, and 3,000 subscribers to a monthly newsletter, StatScan.
EconData.Net was developed and operated using Economic Development
Administration funds, and is now sponsored by the Fannie Mae Foundation.

o CDS

- R-l\/iaps, Office of Policy Development and Research, U.S. Department of
Housing and Urban Development (facilitator of development of CD with
PD&R data sets and LandView mapping tool, 2000-01)

o Conference Design and Development

- America's Scorecard: The Historic Role of the Census Bureau in an Ever-
Changing Nation, Woodrow Wilson international Center for Scholars,
Washington, DC (for Census Bureau, lV|arch 2004)

- international Conference on Community indicators, Community indicators
Consortium, Reno, Nevada (i\/|arch 2004)

- Next Generation of Community $tatistical Systems, Tampa, F|orida (with
University of F|orida, for Ford Foundation, |\/iarch 2002)

- innovations in Federal Statistics, Woodrow Wilson international Center for
Scholars, Washington, DC (for the Center, i\/iay 2001)

o Organizational and Professional Network Development and i\/|anagement

~ Community indicators Consortium (conference track chair, planning
committee chair, 2004)
- Community $tatistical Systems Network (2002 - 04)

indicator Systems Desr`an and implementation

o Working Poor Families Project, Annie E. Casey Foundation/Ford
Foundation/Rockefeller Foundation (with Brandon Roberts + Associates, 2001 -
present)

Reamer

PTX-772 43 of 47

O

Annually oversee the preparation of state indicators on the economic conditions
and characteristics of working families and individuals

With Brandon Roberts, advised state advocacy organizations (15 to date) in the
preparation of policy reports on low-income working families

Co-authored one national report (2004) and advised on second (2008)

0 ”Development Report Card for the States," Corporation for Enterprise Development
(1987 - 2006)

O
O

Annually prepared indicators on economic vitality for the 50 states
Advised on revisions of indicators framework

Regionai Economic Development Anaiysis Strategy, and Program Development

¢ Nationwide Anaiysis Of Regionai Economic Dynamics and Programs

 

o Technology Transfer and Commerciaiization: Their Role in Economic
Development (for Economic Development Administration, 2003) - Note Chapter
Three and Appendix B on the geography of innovation in the U.S.
o Guides
o Strategic Planning in the Technology-Driven World: A Guidebook for innovation-

 

i_ed Development, Collaborative Economics (co-author with Jennifer i\/|ontana,
for Economic Development Administration, 2001)

0 Regionai Economic Anaiysis, Strategy, and Program Development (see next section)

Other Prior Professional Experience - Regionai Economic Development

As co-founder and principal of i\/it. Auburn Associates (1984-1995) and as principal of Andrew
Reamer & Associates (1995-present), Andrew Reamer managed and participated in regional
economic development studies of three types: analysis and strategy, program evaluation, and
program design

Anaiysis and Strategg

0 General Regionai Economic Development Anaiyses and Strategies

involved in over 30 general economic development studies, clients include:

O
O

O

Reamer

States of i\/Iassachusetts, Rhode island, Arkansas, indiana, Georgia, and Co|orado
Regions in western i\/iassachusetts, northeast and northwest Connecticut,
northern New i\/|exico, northwest Oregon

i\/ietro areas of Boston, Worcester, and Springfieid, iViassachusetts; Nashua, New
Hampshire; indianapolis, indiana; i\/iemphis, Tennessee; Shreveport, Louisiana;
Austin, Texas

Cities of Boston, l\/|assachusetts, Dublin, Ohio, and Co||ierville, Tennessee

10

PTX-772 44 of 47

o Clarke County, Georgia and Aiken County, South Caroiina
0 Regionai industry Competitive Anaiyses and Strategies

o Examined competitive strengths, weaknesses, and strategy options for specific
regional industries, include fiber optics, telecommunications, information
technology, advanced materiais, software, metaiworking, environmental
technology, marine technology, biomedical, food processing, footwear, plastics,
oil, natural gas, petrochemicals, wood products, warehousing and distribution,
and heavy vehicles.

¢ Advanced Technology Anaiyses and Strategies
o Anaiyzed key technology industries and development opportunities in iowa and
Virginia
0 Prepared regional strategies for promoting technology transfer from the Los Alamos

National Laboratory, the Department of Energy Jefferson National Accelerator
Facility, and the Air Force's Rome Laboratory.Regional Defense Adjustment Efforts

o i\/ianaged or participated in the preparation of conversion strategies for defense-
dependent regions, facilities reuse plans, and base closure impact analyses.

0 Recyclable i\/iaterial i\/iarkets Anaiyses and Strategies

o l\/|anaged or participated in preparation of analyses and strategies in New York,
Pennsylvania, l\/iassachusetts, Connecticut, Rhode island, Texas, North Caroiina,
i\/iississippi, and iowa.

Program Evaiuat."on

¢ Evaluation Of Federal Economic Development Programs
o i\/ianaged or participated in evaluation of the U.S. Economic Development
Administration's Revolving Loan Fund, Technical Assistance, Public Works, and
Smail Business incubator programs.
o l\/ianaged two evaluations of the Jobs Through Recycling program of the U.S.
Environmental Protection Agency.

¢ Evaluation of State Economic Development Programs

o l\/ianaged or participated in evaluation of Ohio's Edison Technology Centers and
technology transfer intermediaries, New York's Office of Recycling i\/iarket
Development, |owa's small business incubator program, Oregon's Regionai
Strategy program, Georgia’s economic development agencies, and
i\/iassachusetts' Community Development Finance Corporation,

Program Design

» Design Of State And individual Smail Business incubator Programs

Reamer 11

PTX-772 45 Of 47

o i\/ianaged program-specific efforts for the states of i\/|assachusetts and iowa and
facility-specific efforts in New i\/iexico and i\/iassachusetts.

Design Of State Defense industry Conversion Programs

o For the National Governors Association, participated in the development of state
defense industry conversion programs in i\/iassachusetts, Rhode island, and
Virginia.

Chrono|ogy of Professional Experience

Research Professor, George Washington institute of Public Policy, George
Washington University (2011-present)

Nonresident Senior Fellow, i\/ietropoiitan Policy Program, The Brookings institution
(2010-2013)

Fellow, i\/|etropolitan Policy Program, The Brookings institution (2005-2010)
Deputy Director and Fellow, Urban l\/iarkets initiative, l\/ietropolitan Policy Program,
The Brookings institution (2004-06)

Principal, Andrew Reamer & Associates (full-time 1995-2004, part-time 2004-
present)

Lecturer, Department of Urban Studies and Planning, i\/iassachusetts institute of
Technology (1986, 2002-04)

Principal, i\/it. Auburn Associates (1984-1995)

Case Team i\/iember, Rhode island Strategic Development Commission (1983-84)
Consultant, Counsei for Community Development (1982-83)

Graduate instructor, i\/iiT Department of Urban Studies and Planning (1981-82)
Policy Anaiyst, U.S. Department of Commerce, Office of the Assistant Secretary for
Policy (1980)

Research Assistant, i\/iiT Center for Transportation Studies (1981-82)

Research Assistant, i\/iiT Energy Laboratory (1978-1981)

Health Planner, i\/iaryland Health Planning and Development Agency (1975-78)
Administrative Assistant, Johns Hopkins Hospitai (1974)

Research Anaiyst, Boston Urban Observatory, University of i\/iassachusetts (1973)
Summer intern, i\/iayor's Office of Public Service, City of Boston (1970, 1971)

Achievements and Honors

Doctora| Fellow, Harvard-i\/iiT Joint Center for Urban Studies (1983-1984)

Professional Affiliations

Association of Public Data Users, Past President (2011-2012), President (2009-2010),
Vice President (2008), Board member (2006-2007)
Council for Community and Economic Research, Board member (2007- 2012)

Reamer 12

PTX-772 46 of 47

¢ National Association for Business Economics, i\/iember of Statistics Committee
(2013-present)

0 international Economic Development Council

¢ American Economic Association

¢ History of Economics Association

» Association for Public Policy Anaiysis and i\/ianagement

0 American $tatistical Association

0 Association for Ta|ent Development

Reamer

PTX-772 47 of 47

13

EXHIBIT B

ElealT
PTX-773

   
   

ANDREW D. REAMER, Ph.D.

George Washington institute of Public Policy areamer@gwu.edu
George Washington University (202) 994-7688

805 21St St., NW Suite 613
Washington, DC 20036

Education

0 Ph.D. in Economic Development and Public Policy, Department of Urban Studies and
Planning, l\/iassachusetts institute of Technology (1987)

0 i\/iaster in City Planning, Department of Urban Studies and Planning, i\/iassachusetts
institute of Technology (1981)

0 Bachelor of Science in Economics, cum laude, Wharton School, University of
Pennsylvania (1971)

Professional Experience

Research Professor, George Washington lnstitute of Public Policy, George Washington
University (2011-present)

Focus on policies that encourage and support U.S. economic competitiveness. Areas of interest
include innovation, regional economic and workforce development, and economic statistics,

Advisory Committees

0 i\/iember, Workforce information Advisory Council, U.S. Department of Labor (2016-
2018)

0 i\/iember, Data User Advisory Committee, U.S. Bureau of Labor Statistics (2009-2018,
chair 2009-2011)

0 i\/iember, National Advisory Committee on innovation and Entrepreneurship, U.S.
Department of Commerce (2016-2018)

v l\/iember, U.S. Bureau of Economic Anaiysis Advisory Committee (2008-present)

0 i\/iember, Statistics Committee, National Association for Business Economics (2013-
present)

0 i\/|ember, Panel on Communicating National Science Foundation Science and
Engineering information to Data Users, Committee on National Statistics, National
Research Council (2010-2011)

Publications

0 ”Nationwide Data initiative: Principies of Approach to Organizational Design and
Development," for the US Partnership on i\/iobiiity from Poverty, April 2018

0 ”Counting U.S. Secondary and Postsecondary Credentia|s," co-author with Center for
Regionai Economic Competitiveness, for Credential Engine, April 2018

PTX-773 1 of 13

0 ”Counting for Dollars 2020: The Role of the Decennial Census in the Geographic
Distribution of Federal Funds - Report #2: Estimating Fiscal Costs of a Census
Undercount to States," l\/iarch 2018

0 ”A Roadmap to a Nationwide Data infrastructure for Evidence-Based Policymaking," with
Juiia Lane, The ANNALS of the American Academy of Po/itical and $ocia/ Science, Vol 675,
issue 1, 2018 '

0 “Before the U.S. Tariff Commission: Congressional Efforts to Obtain Statistics and
Anaiysis for Ta riff-setting, 1789-1916," chapter for Centennia/ History of the United
States International Trade Commission, November 2017

0 ”Toward A U.S. Competitiveness Strategy," lnnovations: Technology, Governance,
Globalization, Policy Design issue, Summer-Fali 2017, Vo|ume 11, issue 3-4

0 ”Counting For Dollars: The Role of the Decennial Census in the Geographic
Distribution of Federal Funds initial Anaiysis: 16 Largest Census-guided Programs,"
August 2017.

l ”Federal Efforts in Support of Entrepreneurship: A Reference Guide," prepared for
the Kauffman Foundation, April 2017

0 ”Betteriobs information Benefits Everyone," lssue$ /'n Science and Technology, v. 23,
n.1, Faii 2016, pp. 58-63.

0 ”Data Resources to Support i\/iiddle-Skiil Workforce Development," research paper
prepared for Committee on the Supply Chain for i\/iiddle-Skill Jobs: Education,
Training and Certification Pathways, Board on Science, Technology and Economic
Policy, National Academy of Sciences, August 2015

» ”Ana|yzing Ta|ent Flow: identifying Opportunities for improvement," with Robert
Sheets and David Stevens, for the Ta|ent Pipe|ine i\/ianagement initiative of the
Centerfor Education and Workforce, U.S. Chamber of Commerce Foundation, Juiy
2015

0 ”Stumbiing into the Great Recession: How and Why GDP Estimates Kept Economists
and Policymakers in the Dark," GWIPP research note, April 2014

¢ ”indicators of the Capacity for invention in the United States," research paper
prepared for the Lemelson Foundation, i\/iarch 2014

0 ”The impacts of Technological invention on Economic Growth - A Review of the
Literature," research paper prepared for the Lemelson Foundation, February 2014

¢ ”National Nonprofit Organizations That inspire and Enabie invention and invention-
based Enterprises," research paper prepared for the Lemelson Foundation, February
2014

0 ”G|obal Entrepreneurship Week Policy Survey," report, Public Forum institute,
November 2013

0 "improving Federal Statistics for industry Studies," research paper presented at
industry Studies Association annual conference, Kansas City, l\/iissouri, i\/iay 2013

0 ”Using Reai-time Labor i\/iarket information on a Nationwide Scale," policy brief,
Credentials That Work initiative, Jobs for the Future, April 2013

Reamer 2

PTX-773 2 Of 13

0 ”Labor i\/iarket information Customers and Their Needs: Customer-Oriented LiVii
Product innovation," with Center for Regionai Economic Competitiveness, report for
the Customer Consultation Study Group, Workforce information Council, April 2012

0 ”Economic intelligence: Enhancing the Federal $tatistical System to Support U.S.
Competitiveness," policy brief, Series on U.S. Science, innovation, and Economic
Competitiveness, Center for American Progress, February 2012

0 "Say Goodbye to the Survey of Business Owners?," Policy Forum Blog, the Policy
Diaiogue on Entrepreneurship, September 26, 2011.

0 ”The Quality of Economic Statistics is About to Erode," Policy Forum Blog, the Policy
Diaiogue on Entrepreneurship, September 19, 2011

0 "Putting America to Work: The Essential Role of Federal Labor i\/iarket Statistics,"
article, Ai\/iSTAT News, American $tatistical Association, i\/iarch 1, 2011

0 ”The Federal Role in Encouraging innovation: The "|'s" Have it," article, innovation
Policy Blog, December 18, 2010

Congressional and Other Public Testimony

0 ”The Evolution of the Federal $tatistical System: implications for Evidence-based
Policymaking," testimony to the Commission on Evidence-based Policymaking, iViarch
13, 2017

0 ”The American Community Survey: Approaches to Addressing Constituent Concerns,"
testimony before the Subcommittee on Federal Financial i\/ianagement, Committee
on Homeiand Security and Government Affairs, U.S. Senate, Washington, DC, July 18,
2012

0 ”The Economic impact of Ending or Reducing Funding for the American Community
Survey and Other Government Statistics," testimony before the Joint Economic
Committee, U.S. Congress, Washington, DC, June 19, 2012

0 Testimony on the President's FY2012 Budget before the House Appropriations
Subcommittee on Commerce, Justice, Science, and Related Agencies, Washington,
DC, i\/iarch 11, 2011

Public Presentations

0 ”A Compendium of Federal Efforts to Support Entrepreneurship: Assessment and
impiications," industry Studies Association, i\/iay 26, 2016

¢ ”Communicating the American Community Survey's Va|ue to Respondents,"
Committee on National Statistics, National Academy of Sciences, i\/iarch 8, 2016.

0 ”The i\/iercantilist Policy Origins of Federal Economic Statistics Agencies," History of
Economics Society annual conference, June 27, 2015,

0 ”Data Resources to Support l\/iiddle-Skill Workforce Development," Symposium on
the Supply Chain for i\/iiddle-Skill Jobs: Education, Training and Certification
Pathways, June 25, 2015,

0 ”Towards a Federal Strategy for U.S. Economic Competitiveness," industry Studies
Association, i\/iay 27, 2015

Reamer

PTX-773 3 of 13

0 “i\/iadison's Legacy: Federal $tatistical Products Based on the American Community
Survey," ACS Data Users Conference, i\/iay 12, 2015

0 ”Stumbling into the Great Recession: How and Why GDP Estimates Kept Economists
and Poiicymakers in the Dark," GW Forecasting Seminar, February 12, 2015

0 ”Efforts to i\/ieasure Trade in Value-Added and i\/iap Giobai Va|ue Chains: A Guide,"
industry Studies Association Annual Conference, Portland, Oregon, i\/iay 29, 2014

v ”Stumbling into the Great Recession: How and Why GDP Estimates Kept Economists
and Poiicymakers in the Dark," presented to the U.S. Bureau of Economic Anaiysis
Advisory Committee, Washington, DC, i\/iay 9, 2014

» ”The i\/ianufacturing Policy Origins of U.S. Economic $tatistical Agencies,"
presentation to the i\/ianufacturing Council, U.S. Department of Commerce,
Washington, DC, July 23, 2013

0 ”A Foundation to i\/ieasure U.S. Economic Competitiveness: Proposais," presented at
”i\/ieasuring Competitiveness: in Search of New i\/ietrics" Luncheon, Bernard L.
Schwartz Program in Competitiveness and Growth Policies, Carnegie Endowment for
international Peace, Washington, DC, June 20, 2013

0 ”Sources and Uses of Federal Labor i\/iarket information: Current Developments,"
presentation to the Reai-Time LiVii innovators Network, Jobs for the Future, Boston,
i\/iA, April 16, 2013

0 ”The Economic Census and its Role in Economic Statistics," 2012 Economic Census
Conference, U.S. Census Bureau, Washington, DC, October 15, 2012

0 ”The Government's Role in Stimulating Ciusters," Workshop: Encouraging the
Commercialization of Research Results and the Utilization of Ciuster i\/iapping
through EU-US Collaborations, Center for Transatiantic Relations, Johns Hopkins
University, Washington, DC, December 7, 2011

0 ”Employment and Workforce Data Systems at the Federal Level: New Developments,
Chailenges, and Opportunities for Community Colleges," presented to Reai Time Li\/ii
innovators Network, Jobs for the Future, Chicago, iL, November 29, 2011

0 ”Statistics for Ciuster Anaiysis: innovations and Opportunities," presentation to the
Taskforce for the Advancement of Regionai innovation Clusters (TARiC), U.S.
Department of Commerce, Washington, DC October 24, 2011

0 ”Sub-National STi Statistics: Recommendations for the National Center for Science
and Engineering Statistics," presentation to panel on Developing Science,
Technology, and innovation indicators for the Future, National Academies of Science,
Washington, DC, July 12, 2011

0 ”Regional Ciusters and Federal Economic Policy," presentation to i\/ianufacturing
industry Study Seminar, industrial College of the Armed Forces, Washington, DC,
i\/iarch 22, 2011

0 ”innovations in Federal Statistics: New Views on Regions," presented to
Understanding, Using, and i\/iaximizing New Federal Data Workshop, iEDC 2011
Federal Economic Development Forum, i\/iarch 20, 2011

Reamer

PTX-773 4 Of 13

¢ ”The Changing Landscape of Federal Workforce Statistics: The Context for Reai-Time

Ll\/ii,” presentation to Credentials That Work workshop, Jobs for the Future,
Washington, DC, i\/iarch 15, 2011

"Putting America to Work: The Essential Role of Federal Labor i\/iarket Statistics,"
presentation to Local Employment Dynamics Partnership Workshop, Washington, DC,
l\/larch 9, 2011

Hosted Public Events

”innovative Data Sources for Regionai Economic Anaiysis," conference and
symposium, Washington, DC, i\/iay 7-9, 2012

”Roundtable on Science, Technology, and innovation Data and indicators,"
Washington, DC, June 29, 2011

Public Resource i\/iaterial

”Education and Workforce Data Resources," LiVii institute, Faii 2014

”Pubiic and Private Sources of Education and Workforce Data," April 2014
”Resources Regarding the American Community Survey (ACS) of the U.S. Census
Bureau " i\/|ay-December 2012

 

Reports to C|ients for internal Use

”Federal i\/ianufacturing Policy: An Historical Overview," reference paper prepared
for the U.S. Department of Commerce, August 2013

Papers and reports prepared with the University of North Caroiina for ”Evaluation
and Assessment of Economic Development investments," a cooperative project with
the U.S. Economic Development Administration, October 2011-December 2013
Anaiyses prepared for the Panel on Developing Science, Technology, and innovation
indicators for the Future, Committee on National Statistics in collaboration with the
Board on Science, Technology, and Economic Policy, National Research Council, April
2011-December 2012.

Fellow, Metropolitan Policy Program, The Brookings Institution (2006-2010)

i\/ianaged the Federal Data Project, an effort that encouraged the federal government to
produce the current, accurate, detailed geographic data needed by public and private decision-
makers and researchers. Priorities included economic statistics, demographic statistics, and
federal expenditures data. i\/iethods include congressional testimony and briefings, public
presentations, written and oral communications with federal statistical organizations, public
and roundtable events, statistical system stakeholder network development, participation in
statistical agency advisory committees, and data product development

Examples of efforts included:

Reamer

Economic Statistics

PTX-773 5 of 13

"Putting America to Work: The Essential Role of Federal Labor i\/iarket Statistics"
(2010)

Economic data roundtables with federal statistical agencies, professional and
trade associations, policy research organizations, and federal program agencies
(2008-2010)

Regarding Census Bureau's Local Employment Dynamics program -
congressional briefings, annual conference and leadership meetings, panel
session participation (2006~2010)

"i\/ieasuring Up in a Changing Economy: A Look at New U.S. Service Sector Data
and Why it i\/iatters," public event and roundtable (2010)

Who Cares About Economic Statistics," Disrnal $cienti$t, i\/ioody's Economy.com
(2009)

”The Structure of the U.S. Economic $tatistical System: implications for Public
Policy," presentation to the international $tatistical institute conference,
Durban, South Africa (2009)

”in Dire Straits: The Urgent Need to improve Economic Statistics," Am$tat New$
(2009)

”Ensuring Economic Programs Accurateiy Reflect the 21st Century," speech to
the Census Bureau Economic Programs Directorate leadership off-site (2008)
”The Department of Commerce Budget Request for Fiscal Year 2008:
Observations for Consideration," testimony before the House Committee on
Appropriations, Subcommittee on Commerce, Justice, Science and Related
Agencies (2007)

0 Demographic Statistics

O

O

Reamer

”Surveying for Do||ars: The Role of the American Community Survey in the
Geographic Distribution of Federal Funds" (2010)

”Counting for Do||ars: The Role of the Decennial Census in the Geographic
Distribution of Federal Funds" (2010)

”The Federal $tatistical System in the 21st Century: The Role of the Census
Bureau," testimony before the Joint Economic Committee (2009)

”Tempest Over the Census," Brookings editorial (2009)

Prototype database to determine geographic allocation of federal funds
(counties, metros, states) on the basis on census statistics (2008-09)
Prototype tool to provide maps and tables on ”hard-to-count" census tracts
throughout the U.S. (2008-09)

Communications with OiViB and Census Bureau leading to improved decenniai
census enumeration of households in small multi-unit buildings without
traditional city-style addresses (2006-09)

Census Bureau-data user roundtables on improving Census Bureau's American
Community Survey data products (2007-08)

PTX-773 6 of 13

o ”Preparations for 2010: is the Census Bureau Ready for the Job Ahead?,"
testimony before the Senate Committee on Homeiand Security and
Governmental Affairs Subcommittee on Federal Financial i\/ianagement,
Government Information, Federal Services, and international Security (2007)

o ”The 2010 Census: What State, Local, and Tribai Governments Need to Know,"
workshop (2007)

» Federal Spending Transparency and Accountability

o ”iVietro Potential in ARRA: An Eariy Assessment of the American Recovery and
Reinvestment Act" (with i\/|ark i\/iuro, Jennifer Bradley, Alan Berube, Robert
Puentes, and Sarah Rahman), chapter on transparency (2009)

o i\/iemos to and meetings with Congress and the Office of i\/ianagement and
Budget (Oi\/iB) on the design and implementation of the Federal Financial
Accountability and Transparency Act of 2006 and American Recovery and
Reinvestment Act (2007-09)

o ”Oi\/iB's Congressional i\/iandates to Provide information on Federal Spending,"
presentations to the National Grants Partnership (2007) and National Academies
of Science (2008)

Prepared briefs, articles, presentations, and testimony on federal economic development
policy.

0 ”Stimulating Regionai Economies: the Federal Role,” presented at Growing
innovation Clusters for American Prosperity symposium, National Academy of
Sciences (2009)

0 Congress Directs EDA to Act on Clusters," The New Repub/ic blog post (with |\/iark
i\/iuro, 2009)

0 ”Clusters and Competitiveness: A New Federal Role for Stimuiating Regionai
Economies" (with Karen i\/iills and Elisabeth Reynolds, 2008)

0 ”The Department of Commerce Budget Request for Fiscal Year 2008: Observations
for Consideration," testimony before the House Committee on Appropriations,
Subcommittee on Commerce, Justice, Science and Related Agencies (2007)

0 ”The Federal Role in Regionai Economic Development," testimony before the House
Committee on Transportation and |nfrastructure, Subcommittee on Economic
Development, Public Buildings, and Emergency i\/ianagement (2007)

0 "How Economic Change Happens and Why We Resist it," speech before the
Symposium on Change, University of Buffalo Regionai institute (2007)

Deputy Director and Fellow, Urban Markets Initiative, The Brookings Institution (2004-06)

Guided a foundation-funded effort to increase the availability and accessibility of data on urban
neighborhoods. Projects managed included:

Reamer 7

PTX-773 7 of 13

Federal data agenda - identifying ways in which the federal government can
improve availability and accessibility of statistics for states, metro areas, cities, and
neighborhoods

National infrastructure for Community Statistics - managing a Community of
Practice (CoP) focused on the development of a nationwide infrastructure to provide
widespread access to data from multiple sources on multiple topics

Urban budgets - creating a tool to ascertain the flow of federal investments by type
of investment and by county

Examples of efforts included:

”To Take a Bite Out of Crime: Safeguard the Census," Brookings Alert (2006)
”Anticipating the Unimaginable: The Crucial Role of the Census in Disaster Planning
and Recovery," Brookings A/ert (2006)

”Apportionment in the Balance: A Look into the Progress of the 2010 Decennial
Census ," testimony before House Committee on Government Reform (2006)
”Better Data for Better Decisions: The Va|ue of the American Community S,urvey to
the Nation,” Brookings Briefings on the Census (2006)

”The Road to 2010: Plans for the 2010 Census and the American Community
Survey," Brookings Briefings on the Census (2006)

”Federal Statistics: Robust information Tools for the Urban investor” (with Pari
Sabety, 2005)

Principal, Andrew Reamer & Associates (fuil-time 1995-2004, part-time 2004-present)

Promotes sound public policy and effective economic development through three sets of
activities:

Building Capacities'for Producing and Using Regionai Socioeconomic Data
indicator Systems Design and implementation
Regionai Economic Development Anaiysis, Strategy, and Program Development

Buiidinq Capacities far Producing and Using Reqianal Socioeconomic Data

Determining Public and Private Sector Needs For Socioeconomic Data

o Federal Data Agenda, Urban i\/iarkets initiative, Brookings institution (consultant,
2004). i\/ianaged staff assessments of 30 federal statistical agencies to determine
issues and barriers to providing data useful for urban market decisions, and
priorities for action to address these issues and barriers.

o Socioeconomic Data for Economic Development: An Assessment (with Joseph
Cortright, for U.S. Economic Development Administration, 1999)

 

i\/iechanisms to Enhance Economic i\/iarkets Through improved Data Development,
Access, and Use

Reamer

PTX-773 8 Of 13

o Guides

- Socioeconomic Data for Understanding Your Regionai Economy: A User's
Guide (with Joseph Cortright, for U.S. Economic Development
Administration, 1998)

o Web sites

- WorkforceUSA (adviser to Workforce Learning Strategies, for U.S.
Department of Labor and Ford Foundation, 2002)

~ i\/iapstats (adviser to i\/iapstats Working Group, FedStats Task Force, 2000-01)

- EconData.Net (co-developer and -owner, with Joseph Cortright, 1999-
present). Econdata.Net is a portal to 1,000 on-line sources of regional
socioeconomic data, organized by topic and provider. The site has 14,000
visitors monthly, and 3,000 subscribers to a monthly newsletter, StatScan.
EconData.Net was developed and operated using Economic Development
Administration funds, and is now sponsored by the Fannie l\/iae Foundation.

o CDs

~ R-i\/iaps, Office of Policy Development and Research, U.S. Department of
Housing and Urban Development (faciiitator of development of CD with
PD&R data sets and LandView mapping tool, 2000-01)

o Conference Design and Development

- America's Scorecard: The Historic Role of the Census Bureau in an Ever-
Changing Nation, Woodrow Wilson international Center for Schoiars,
Washington, DC (for Census Bureau, i\/iarch 2004)

- international Conference on Community indicators, Community indicators
Consortium, Reno, Nevada (i\/iarch 2004)

- Next Generation of Community $tatistical Systems, Tampa, F|orida (with
University of F|orida, for Ford Foundation, i\/iarch 2002)

- innovations in Federal Statistics, Woodrow Wilson international Center for
Schoiars, Washington, DC (for the Center, i\/iay 2001)

o Organizational and Professional Network Development and i\/ianagement

~ Community indicators Consortium (conference track chair, planning
committee chair, 2004)
- Community $tatistical Systems Network (2002 - 04)

indicator Systems Desian and implementation

o Working Poor Families Project, Annie E. Casey Foundation/Ford
Foundation/Rockefeller Foundation (with Brandon Roberts + Associates, 2001 -
present)

Reamer

PTX-773 9 Of 13

O

Annually oversee the preparation of state indicators on the economic conditions
and characteristics of working families and individuals

With Brandon Roberts, advised state advocacy organizations (15 to date) in the
preparation of policy reports on low-income working families

Co-authored one national report (2004) and advised on second (2008)

0 ”Development Report Card for the States," Corporation for Enterprise Development
(1987 - 2006)

O
O

Annually prepared indicators on economic vitality for the 50 states
Advised on revisions of indicators framework

Reaianai Economic Deveiapment Anaiysis Strateav, and Praaram Deveiopment

¢ Nationwide Anaiysis Of Regionai Economic Dynamics and Programs

 

o Technology Transfer and Commercialization: Their Role in Economic
Development (for Economic Development Administration, 2003) - Note Chapter
Three and Appendix B on the geography of innovation in the U.S.
o Guides
o Strategic Planning in the Technology-Driven World: A Guidebook for innovation-

 

Led Development, Collaborative Economics (co-author with Jennifer i\/iontana,
for Economic Development Administration, 2001)

0 Regionai Economic Anaiysis, Strategy, and Program Development (see next section)

Other Prior Professional Experience - Regionai Economic Development

As co-founder and principal of i\/it. Auburn Associates (1984-1995) and as principal of Andrew
Reamer & Associates (1995-present), Andrew Reamer managed and participated in regional
economic development studies of three types: analysis and strategy, program evaluation, and
program design

Anaiysis and Strategy

0 General Regionai Economic Development Anaiyses and Strategies

involved in over 30 general economic development studies, clients include:

O
O

Reamer

States of i\/iassachusetts, Rhode island, Arkansas, indiana, Georgia, and Colorado
Regions in western i\/iassachusetts, northeast and northwest Connecticut,
northern New i\/iexico, northwest Oregon

i\/ietro areas of Boston, Worcester, and Springfieid, i\/iassachusetts; Nashua, New
Hampshire; indianapolis, indiana; i\/iemphis, Tennessee; Shreveport, Louisiana;
Austin, Texas

Cities of Boston, i\/iassachusetts, Dublin, Ohio, and Col|ierville, Tennessee

10

PTX-773 10 of 13

o Clarke County, Georgia and Aiken County, South Caroiina
0 Regionai industry Competitive Anaiyses and Strategies

o Examined competitive strengths, weaknesses, and strategy options for specific
regional industries, include fiber optics, telecommunications, information
technology, advanced materials, software, metalworking, environmental
technology, marine technology, biomedical, food processing, footwear, plastics,
oil, natural gas, petrochemicals, wood products, warehousing and distribution,
and heavy vehicles.

0 Advanced Technology Anaiyses and Strategies
o Anaiyzed key technology industries and development opportunities in iowa and
Virginia
0 Prepared regional strategies for promoting technology transfer from the Los Alamos

National Laboratory, the Department of Energy Jefferson National Accelerator
Facility, and the Air Force's Rome Laboratory.Regional Defense Adjustment Efforts

o l\/ianaged or participated in the preparation of conversion strategies for defense-
dependent regions, facilities reuse plans, and base closure impact analyses.

0 Recyclable i\/iaterial i\/iarkets Anaiyses and Strategies

o i\/ianaged or participated in preparation of analyses and strategies in New York,
Pennsylvania, i\/iassachusetts, Connecticut, Rhode island, Texas, North Caroiina,
|\/iississippi, and iowa.

Program Euaiaatian

0 Evaluation Of Federal Economic Development Programs
o i\/ianaged or participated in evaluation of the U.S. Economic Development
Administration's Revolving Loan Fund, Technical Assistance, Public Works, and
Smail Business incubator programs.
o i\/ianaged two evaluations of the Jobs Through Recycling program of the U.S.
Environmental Protection Agency.

0 Evaluation of State Economic Development Programs

o l\/|anaged or participated in evaluation of Ohio's Edison Technology Centers and
technology transfer intermediaries, New York's Office of Recycling i\/iarket
Development, |owa's small business incubator program, Oregon's Regionai
Strategy program, Georgia’s economic development agencies, and
i\/lassachusetts' Community Development Finance Corporation.

Program Design

0 Design Of State And individual Smail Business incubator Programs

Reamer 11

PTX-773 11 of 13

o i\/ianaged program-specific efforts for the states of i\/iassachusetts and iowa and
facility-specific efforts in New i\/iexico and i\/iassachusetts.

Design Of State Defense industry Conversion Programs

o For the National Governors Association, participated in the development of state
defense industry conversion programs in i\/iassachusetts, Rhode island, and
Virginia.

Chronology of Professional Experience

Research Professor, George Washington institute of Public Policy, George
Washington University (2011-present)

Nonresident Senior Fellow, i\/ietropolitan Policy Program, The Brookings institution
(2010-2013)

Fellow, |\/ietropolitan Policy Program, The Brookings institution (2005-2010)
Deputy Director and Fellow, Urban i\/iarkets initiative, i\/ietropolitan Policy Program,
The Brookings institution (2004-06)

Principal, Andrew Reamer & Associates (full-time 1995-2004, part-time 2004-
present)

Lecturer, Department of Urban Studies and Planning, i\/iassachusetts institute of
Technology (1986, 2002-04)

Principal, i\/it. Auburn Associates (1984-1995)

Case Team i\/iember, Rhode island Strategic Development Commission (1983-84)
Consultant, Counsei for Community Development (1982-83)

Graduate instructor, i\/iiT Department of Urban Studies and Planning (1981-82)
Policy Anaiyst, U.S. Department of Commerce, Office of the Assistant Secretary for
Policy (1980)

Research Assistant, i\/iiT Center for Transportation Studies (1981-82)

Research Assistant, i\/iiT Energy Laboratory (1978-1981)

Health Planner, i\/iaryland Health Planning and Development Agency (1975-78)
Administrative Assistant, Johns Hopkins Hospitai (1974)

Research Anaiyst, Boston Urban Observatory, University of i\/iassachusetts (1973)
Summer intern, i\/iayor's Office of Public Service, City of Boston (1970, 1971)

Achievements and Honors

Doctorai Fellow, Harvard-i\/ilT Joint Center for Urban Studies (1983-1984)

Professional Affiiiations

Association of Public Data Users, Past President (2011-2012), President (2009-2010),
Vice President (2008), Board member (2006-2007)
Council for Community and Economic Research, Board member (2007- 2012)

Reamer 12

PTX-773 12 of 13

0 National Association for Business Economics, i\/iember of Statistics Committee
(2013-present)

0 international Economic Development Council

0 American Economic Association

» History of Economics Association

0 Association for Public Policy Anaiysis and i\/ianagement

¢ American $tatistical Association

0 Association for Ta|ent Development

Reamer

PTX-773 13 Of 13

13

EXHIBIT C

Exhibit C

SOURCES FOR TRIAL DECLARATION OF DR. ANDREW REAMER
State ofCalifornia, et al. v. Wilbur L. RosS, et al., No. 3:18-cv-01865

The following is a list of sources relied on by Dr. Andrew Reamer when forming his
expert opinions, as articulated in his Trial Declaration:

Publications

0 Danielle Neiman, Susan King, David Swanson, Stephen Ash, Jat:ob Enriquez, and Joshua
Rosenbaum, “Review of the 2010 Sample Redesign of the Consumer Expenditure
Survey," presented at the Joint Statistical Meetings, October 2015 .

0 Congressional Research Service, “Community Development Block Grants and Related
Programs: A Primer,” R43520, April 30, 2014, available at
https://nationalaglawcenter.org/Wp-content/uploads/assets/crs/R43520.pdf.

0 Congressional Research Service, “Medicaid’s F ederal Medical Assistance Percentage
(FMAP),” R43847, April 28, 2018, available at https://fas.org/Sgp/crs/misc/R43847.pdf.

0 Congressional Research Service, “A Primer on W[C: The Special Supplemental Nulrition
Program for Women, in'i`ants, and Children,” Report R44i 15, April ?,201?, available at
litlps:iiwww.everycrsreport.camitllesiB() l 70407R44l l561)16@730b90870b2d?2a7i i;`anUd
8670285d73ea.pdf.

¢ Office of Managernent and Budget, “Analytical Perspectives, Budget of the United States
Government, Fiscal Year 2019,” Supplemental Materials, February 2018, Table 19.8:
Direct Loan Transactions of the Federal Government and Table 19.9: Guaranteed Loan
Transactions of the Federal Government, available at
https://Www.Whitehouse.gov/omb/analytical-perspectives/ (PTX-780).

0 U.S. Census Bureau, “American Community Survey: Design and Methodology,” January
2014, at https://www.census. gov/programs-surveys/acs/rnethodology/design-and-
methodology.htrnl.

0 U.S. Census Bureau, “Chapter 3. Frame Development” in “Arnerican Community
Survey: Design and Methodology,” January 2014,

0 U.S. Census Bureau, “Section 10.6: Editing and Imputation” in “Arnerican Community
Survey: Design and Methodoiogy,” January 2014.

0 U.S. Census Bureau, “Chapter ll. Weighting and Estimation,” in “American Community
Survey: Design and Methodology,” January 2014.

0 U.S. Census Bureau, “Chapter l4: Estimation of Variance” in “Current Population
Survey: Design and Methodology,” Technical Paper 66, October 2006.

0 U.S. Census Bureau, “Methodology For The United States Population Estimates: Vintage
20l7, Nation, States, Counties, and Puerto Rico - April l, 2010 to July l, 2017,”

available at https://WWWZ.census.gov/programssurveys/popest/technical-
documentation/methodology/ZO10-2017/20l7-natstcopr-rneth.pdf (PTX-7 82).

U.S. Census Bureau, “SAlPE Methodoiogy,” available at
https:iiwww.census.govipragrams-
surveys/saipe/technieaidocurnentation/methodology.html.

U.S. Census Bureau, “Urban-Rural Classification,” available at
https ://WWW.census.gov/geo/reference/urban-rural.htrnl.

U.S. Department of Agriculture, “2013 State-Level Estimates of Infants and Pre-School-
Age Children at or Below 185 Percent of Povert'y_," September l, 2015, available at
https:iifns-prod.azureedge.net/sitesidefauitif`liesiwieiZO13"uZOState-Levei-Estimatcs-of-
lnfants-and-Pre-School-Age-Children-at-or%20....pdf.

U.S. Department oi`Agricult.ure, “2019 President's Budget Food and Nui.rition Service,”
February 2018, p, 32-64, available at https:iiwww.obpa.usda.goviBZth520 l 9notes.pdf.

U.S. Department of Education, “lmproving Basic Programs Operated by Local
Educational Agencies (Title 1, Part A)," available at
https:iiwwwf£.ed.goviprogram.sitilleipartaiindex.htrnl.

U.S. Department of`Education, "i;`iducation for the Disadvantaged: Fiscal Year 2019
Budget Request," pp. A-12, A-l§, A-L available at
littps:i!wwwled.goviaboutioverviewibudgetibudgellQijnstitications/a-ed.pdf.

U.S. Department oi` Education, “Departlnent of Education Budget Tables,” available at
https:iiwww£.ed.goviabout/overviewibudget/tables.htrnl.

U.S. Department of Education, “Title lAllocation Formulas,” presentation at the
National Title l Conference, February 2018, Philadelphia, Pennsylvania, available at
https://WWWZ.ed.gov/about/offices/list/oese/oss/technicalassistance/titleiallocationformul
astitleiconfppt22018.pdf.

U.S. Department of Food and Nutrition Services, “School Meals: Rates of
Reirnbursernent,” available at https://WWW.fns.usda.gov/school-rneals/rates-
reimbursement

U.S. Department of Food and Nutrilion Services, “USDA Foocl Plans: Cost of Food,”
available at lulps:iiw\vw.enpp.usdagov/USDAFoothlansCostotFood.

U.S. Department ot`Food and Nutrition Services, “Wonien, Infants, and Children
(WI_C.)," available at https:iiwww.fns.usda.gov/wiciwornen-in.fants-and-ehiidren-wic.

U.S. Department of Food and Nutrition Services, “WlC Funding and Program Data,”
available at litlps:iiwww. fns.usda.goviwieiwic-funding-and-progra'm-data.

U.S. Office of the Administration for Children and Families, “Social Services Block
Grant Program (SSBG),” available at https://www.acf.hhs.gov/ocs/prograrns/ssbg.

U.S. Office of the Administration for Children and Families, “SSBG Fact Sheet,”
available at https://WWW.acf.hhs.gov/ocs/resource/ssbg-fact-sheet.

U.S. Office of the Administration for Children and Families, “Fiscal Year 2015 SSBG
State Profile,” available at

https ://Www.acf.hhs.gov/ sites/ default/ files/ ocs/rpt_ssb g_state_data_fy201 5_O.pdf.

U.S. Office of the Administration for Children and Families, “FY 2019 Justiflcation of
Estimates far Appropriations (_`omrniltees,” p. 259, available at
https:iiwww.aef.hintgavinitesfdefaultifiles/olabiac f_master_ej_acf_final_?)_l9_0.pdf

Other Materials

California Employment Development Department, “Looal Workforce Development
Areas in California,” available at
https://wWW.labormarketinfo.edd.ca.gov/geography/local-Workforce-developrnent-
areas.html

Cataiog of Federal Domestic Assistance - CFDA, lnvcstapedia, available at
iittps:ii\vvvw.investopedia.comitermsieicatalog-of-fedcrai-clomestic-assistance-cfda.asp
(PTX-777)

Catalog of Federal Domestic Assistance, available at https://beta.sarn. gov (PTX-778)

Reamer Census-guided funding in rural America draft 08-30-18.pdf [REAMER_OOOOO l -
REAMER_000016] (PTX-812)

TEGL_16-17.pdr [REAMER_000017- REAMER_000046] (PTX-Siz)
rit1e109-17-18.xlsx [REAMER_000049] (PrX-814)
WiC 09-17-18.Xlsx [REAMER_000050] (PTX-Sis)

Fraga_NonResponseScenarios 9-17-18 Reamer analysis.xlsx [REAMER_OOOOS l] (PTX-
816)

Fraga_NonResponseScenarios 9-17-18 (l).csv [REAMER_OOOOSZ] (PTX-817)
Social Service Block Grants 09-17-18.Xlsx [REAMER_000053] (PTX-818)

U.S. Census Bureau, American FactFinder, available at
https://factfinder.census.gov/faces/nav/j sf/pages/index.Xhtml

Reports from U.S. Census Bureau, American FactFinder (PTX-83 8)

U.S. Census Bureau, SAIPE lnteractive Data Tool, available at
liltps:iiwww.eensus.govidatatoolsidemoisaipe/saipe.htrnl?s appNarne=saipe&rnap
yea rSeleetoi=?,O l 6 &m ap geoSelee-toi:aa_c

U.S. Department of Housing and Urban Development, HUD Awards and Allocations,
available at https://Www.hudexchange.info/grantees/allocations-awards/

Figures from Historical Table 6.1 - Composition of Outlays: 1940-2023 of “Budget of
the United States Government, Fiscal Yca1'2019,” February 2018, available at
https://WWW.Whitehouse.gov/Wpcontent/uploads/ZOl 8/02/hist06zl -fy2019.xlsx

3

EXHIBIT D

N to v mvN-X._.n_

m¢N-X._.n_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.r_m _ IXW
~»w~um> m~ .:§ §95..... § 3 £§:x _c Ea$ §§.m£m .m.».~.»:§=>€< _:>o> <o_>> 2
§§ ,._ £wm,§ anew
23 § 2 :£ §§ 53 a§§e §.E£ 3a =»i_.€ 2a 2a §._;6 3 esa §§ SQRQR~`~" aaa S.n§§__ yates w§co&=¢ .:
§§ as _u._ 3 BE%; _.£~. 3_
533 05 2 via §§ 5 _2§§%_8 ~_._3§95 >_3§=_. 1235 =S~_.a& _¢ 324 §§ §Bm.~$.~» aaa .5:_ ~5§_0_?8 9a 20 E._ o 2
>=2§_ 3 §§ §o&§ .3.._ 2 §2:_ .§_..6 vi .s§_=_ e§€>
£.S~ 5a h 5a asaaea_ 2 sara §§ 3 esa ..9§_.§~._ § §§ §§m.$n_.d § se§._ S¥.=z _e=§£&_$. .._..
§§ § § c£ >=~Sa s =.:2_€ an size _o §§ aaa Summ.m$.$ 633 csa sex 2
33 2
35 03 Q~ Z.§_ §§ 223 zi§_ s _._,.:_io §§ §e.§ 3 esa ¢~S§§.._ lead ,:QHSR_S» 533 nice S_.§E _Ez; 2
~¥_E=E_£_S._o`? =o.u=,_vor:o¥_.
352 =_.§$34=_2 §§ c$ea. vi cases ..:_.8._. game
332 03 ~._ 365 ca .;o_ _o 252 8 gap essex §§ BQ»R.S§S essex S§=a_ amax »_=..€_.6 §§ _.
>Eu.$s »5._ o_
333 § o~ 223 s .§B& 2a =§.__6 5 va§.z _.Q§z:§ 135 »St..£fa.§m ES_§ ama 2 §:§. 25 2
§
384 § a. ee. S=a¢§ 3 aaa aaa §§ :mm~¢.?.~.$ .£.S: 3¢§3... e_:_§s_=o 2
usage _o own
§§ as 1365 .§~€Zo§~>o 5 ,.:S~¢ 3~§ er<: 2an _:..Z_v_:.=wd~:!o
S$ u$ 3 233 .z§§:¢ .=s:. ,S._~_=§ _o §§ ies 9a soo §§.So_$ 85 .=Zao_§o §§§So m
::I:E=»m_¢_
>¢Euu cc_.m_§g _Bo_ usa gains
82 05 $ ea .S.E.a& 3%2§ § aaa a.niw. § _»:. §8~_§.$. ride nice 553 ~.8~,_» _e§a ._.

 

 

vii 339
8 §§ 2253 ...9:3&0¢ §._

 

 

 

mm.wm umw ma £Qa>> E<__.E\E(§u. 8~= ~ ~=.E.Sc__mm _~.`ona,._ 335 §m~(o.§.~m Emm.mm_ 58 u~;w a
U§. ¢c_~=£::ou n tom
353 5a San n ws._v¢..£ n!,_?u§ =:_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o~m.m~v xxv nw 2925 §§ aa_£w__u _a:n a k who x K<_.£ t oo~_ »S_..~m §§§.mw ~_Xaz:.._u o tva 0_5=»22 m
§ ao~n~m £= §
_~:~Em.mmm_~ Eu mv 223 $._B_Y_R:B ~§» n g<<f_ mu~£m ¢H.»lwmh._om....m _omm.mm_ evening ¢c: § q
h.....x_n§dnm¢ 53 mv 223 au:.£ncaa¢a six ua<<.: ¢2$¢ ¢mwmn~.h~`..vm Ammw.mm“ 28 »B,d“_ »
§§ .B a §§ .$ z 52 §<E.S: 522
Swo~.mmn § mo .co&~o=m 203 Q_o..~»z » m.o~ ~ L<Zm BB.» o h_<<i.m §.B~Ecva~a 352 L<Eg.m mv;~m §.__.~m._ w~.mdm EE¢Q£ Sc235 aser w._._Sn:_G 315 w
E=..Qmm~ um: me 3055 am._i_.u.._oa§ 3£¢ x 552a 335 §.ws.m_~.$mw E:.mm_ Eadoi sue QS_S< _H_nu<¢~
§ §§
252 b_l§
» vi !_._85 zone 3a high
3 ¢v$_ §..i.:o =§»n_:aoa eazo._ §
§
53 §§ :_ §§ 2 :
212-§ § § §
§ §
§

~c:ou..ou:: wausau _mz:m._w§o >n no~uot< w_m:§om :o_~muo__< £.=s mEEmo._m won m§$< _Evvu"_

N »Fo N mvN.X._.n_

 

FE.E §§$ E..E=z d E~…_

 

 

 

 

 

 

 

 

 

33 § ~» 233 .S §§ 3 sss §§ anewij `___ 25 sex us § E.:§ a _.:..z; z
used
given - msu=wmn_n.£$ B....N....:

32 dot .E §§ .2 &.2.8§ _u...¥_=>_§u 3 §§ ,.?§=u:_ .. §§ §§.-c.$ n§o~¥=.£ 333 E§§.a ¢o_>_,. mm
§§ as §§ v§_.:z.$ ==¢_§_ iam 2:&5

23 uB 3 223 ..:.___,= d BS_§€S §§ 3 2a §§ 612 S_§S& a §§ usn¢m$.§d$.$ E£. 8=3=§ _B§§» vi §§ a -

.§B 35 ~¢ eli SH_SR_ _59 .oEs.m §§ §§_3....$ :3,§ §§ ,_8_¢ 3va _esm -
.$ .B §_.u.~.$ 334 »z§._§u _._»E:E

353 own 2 §§ .m¢.$.w~.-&_" §§ S.B.Sz §§ ..d.m§.m&.$ ¥2£._.§& a_ :_:.G §§ 2
223 _.-Eu¢

§ § § ex §§a& .EE.§ §§ SQS¢.E.~» 1 §~.:. §a=!_ =_E.S_?SL_.:
32 ....e
623 ss § 05 8 ucs _._o:_..==_¢zo¢

own § 2 223 .,_<E B §=SES §Sv¥= 9 § 332 .¢8238 32§ §SFS`$E$§ E_S~B> . »8_>§ ._§E_.._E$_ 2

 

B_:ud

 

 

 

 

 

 

 

 

 

 

EXHIBIT E

Census-derived Datasets for Distributing Federal Financial Assistance

 

Decennial Census

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c Geographic Classifications Multivariata Datasets
§ Urban-Rurai Classification Augrnented Datasets Househo|d Surveys
§ Population Estimates ; ` American Community Survey
§ Housing Estimates Current Population Survey
Consumer Expenditure Survey
|
` .
Geographic Classification Program-specific Indicators
Corebased $tatistical Areas (OMB) Program E|iglbl|ity
Rural~Urban Commuting Areas (ERS) Area Median Famin |ncome (HUD)
Frontier and Remote Areas (ERS) State Median Income (ACF)
Rurai-Urban Continuum Codes (ERS) Poverty Guidelines (ASPE)
Urban influence Codes (ERS) Persistent Poverty Counties (ERS)
NCHS Urban-Rurai Classification [NCHS} tower Living Standard |ncome Level [ETA)
§ Smal| Labor Market Areas {BLS] Thrifty Food Plan (CNPP)
§ |ndex of Medical Under`serv§ce (HRSA)
§ \ Health Professions Shortage Areas (HRSA)

Standard Economic indicators

 

Funding A||ocation

 

 

Consumer Price |ndex (BLS) Federal Medica| Assistance Percentage (ASPE)
Personal |ncome (BEA) Sma|[ Area income and Poverty Estimates {Census]
Per Capita |ncome (BEA) Fair Markef Rent (HUD)

Local Area Unemployment Statistics (BLS) Renewa| Funding Inf|ation Factors (HUD)

Poverty Thresholds (Census) Annual Adjustment Factors (HUD)

 

 

 

 

 

 

 

Geographic Practice Cost Index {CMS]

 

A nci s R dsib|e for nsus- riu atasets

ACF Administration for Children and Families, Department of Health and Human Services (HHS)
ASPE Asst, Secretary for Policy and Evaluation, HHS

BEA Bureau of Economic Ana|ysis, Department of Commerce

BLS Bureau of Labor Statistics, Department of Labor (DOL]

Census Census Bureau, Department of Commerce

CMS Center for Medicare and Medicaid Services, HHS

CNPP Center for Nutrition Policy and Promotion, Department of Agriculture (USDA)
ERS Economic Research Service, USDA

ETA Employment and Training Administration, DOL

HRSA Health Resources and Services Administration, HHS

HUD Department of Housing and Urban Development

NCHS National Center for Health Statistics, HHS

OMB Office of Management and Budget, White House

EXHIB|T

PTX-246

 

PTX-246 1 Of 1

EXHIBIT F

wmw-X._.n_

 

._._M=._XW

Km.d N©m`m
§H.m hudme
Xm.m mov`m¢
YO.NH mw@`mmm
§m.d._u mmm`vm._~
Xw.wH moo`md@€
Xm.md me`mm
.§\N #Ov`mm
X0.0._U NHm`NmN
R&.m moo`mm
Km.wd mvo`mm
Xm.w HHm`mHH
Xm.m Il\ww
Xm.mH wwm`mmH
XN.©N L_NS\D\O`H
KON._H mwh`mm
Km.Hm moH.N:
Km.w~ me_NHm`m
Xm.m mdm`m~@.om
BE\</-coz

Moczm._ go u_cmn_w__._

Xm.v

§H.w

§H.m

Xm.:
X©.NH
Km.©H
X._H.wH
X._U.md
§H.o~
§m.m~

XN.OH
Km.:
K._H.mH
¥N.:
n§\.m._~
Xm.om
Ym.wm

XO.mH

Ym.@
§

§§
2253
%Q~@
maxim
232
§QNO§
mmm`$
wB`.Qu.N
@S`§
501me

@§.F.
333
N:\m:
@ww_RH
mmw¢§~
235
SQE

mNN`NmH`m

mNHNwm.NN
n

§§ .w.; m Bz

Co v §§

§.mm Q@`§~
§§ ~m§wmq
§§ 333
§§ gomez
§§ @@m.§}
§§ R@d-§
§§ m~m`mm~
§§ m~m€woq
§§ E~.@.§`H
§§ m@m.§m
§.mw Om@dm¢
§.ww Sm`mm~q
§.@w BQ®E
§§ m:\$w
§.Qw §w`§~.m
§§ »mdow~
§§ %O.QN
§§ §Qmwmem
§§ mmc`~§.mom
x n
2235 .m.;

>tw`_w>ED co~m::\_mm>> wwhoww n_wEmmm Bm\ic< >n _QEmnm._..._

@N@`wom
E.Q:mq
N~m`m%
S§§.~
mmc`@~@q
w$`-@`m
@mdmm~
mod:“mq
Om~`m~m`~
Em`m$

Omw`Sm
ww<`m:}
m@m_§w
mmm`mmo@
~§`mmm`m
@Q`Nmm
mm§mm

mmm`@mm.mm

w:`me`mNm

corm_:goa
_BoF

:mm::m m:wcwo `>w>§m >:_._:EEou cS:wE< HwE:ow

o_>_ 55 233 d
vc. `>:U o_ch< cmm
wm `>:u copmcfmm>>

A_ `>% &S_S

N< .>:u x_cwocn_

>z `>% v_§r 262

2 `>% V_h_,§>.@z

§ _>E mm__m@

X.r ~>tu copw:oI

d .>E .Em__>_

m::o:_mu »6 QEBJO 355

<u `>:u opcw&mbmm
<Q `>.% owen §m
<u .>:u 323de cmm
<u `>:u 32 cmm

<u `>:u mw_mmc< mo._
<Q 55 §ES<

<Q `>E §< §§

m_&£__$

moEu ~uw_mm _2:.. mpm~m -- mE._oEmu

§§ UBED

>caEmowO

m:w~£u-coz § >n E_EO v_cm~_

SBN ..m.: uaw Ec._ot_mu m:_n 335 ~uw_wm .£cmam=._ w~E>>-coz cam m3um aE¢.cw~Eu >n wwmeImm_ corm_:non_

